Exhibit 10.3

--------------------------------------------------------------------------------

AMERICREDIT CORP.

THE GUARANTORS PARTIES HERETO

AND

HSBC BANK USA, NATIONAL ASSOCIATION

as Trustee

INDENTURE

Dated as of September 18, 2006 2.125% Convertible Senior Notes due 2013

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1        DEFINITIONS    1

Section 1.01.

   Definitions    1 ARTICLE 2        ISSUE, DESCRIPTION, EXECUTION, REGISTRATION
AND EXCHANGE OF NOTES    13

Section 2.01.

   Designation and Amount    13

Section 2.02.

   Form of Notes    13

Section 2.03.

   Date and Denomination of Notes; Payments of Interest    14

Section 2.04.

   Payments of Additional Interest    16

Section 2.05.

   Execution, Authentication and Delivery of Notes    16

Section 2.06.

   Exchange and Registration of Transfer of Notes; Restrictions on Transfer;
Depositary    16

Section 2.07.

   Mutilated, Destroyed, Lost or Stolen Notes    23

Section 2.08.

   Temporary Notes    23

Section 2.09.

   Cancellation of Notes Paid, Etc    24

Section 2.10.

   CUSIP Numbers    24

Section 2.11.

   Additional Notes; Repurchases    24

Section 2.12.

   Interest Act (Canada)    24 ARTICLE 3        [INTENTIONALLY OMITTED]    25
ARTICLE 4        SATISFACTION AND DISCHARGE    25

Section 4.01.

   Satisfaction and Discharge    25 ARTICLE 5        PARTICULAR COVENANTS OF THE
COMPANY    25

Section 5.01.

   Payment of Principal, Premium, Interest and Additional Interest    25

Section 5.02.

   Maintenance of Office or Agency    26

Section 5.03.

   Appointments to Fill Vacancies in Trustee’s Office    26

Section 5.04.

   Provisions as to Paying Agent    26

Section 5.05.

   Existence    28

Section 5.06.

   Rule 144A Information Requirement and Annual Reports    28

Section 5.07.

   Stay, Extension and Usury Laws    28

Section 5.08.

   Compliance Certificate; Statements as to Defaults    28

Section 5.09.

   Additional Interest    29

Section 5.10.

   Further Instruments and Acts    29

Section 5.11.

   Additional Subsidiary Guarantees    29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE 6        LISTS OF NOTEHOLDERS AND REPORTS BY THE COMPANY
AND THE TRUSTEE    29

Section 6.01.

   Lists of Noteholders    29

Section 6.02.

   Preservation and Disclosure of Lists    29

Section 6.03.

   Reports by Trustee    30 ARTICLE 7        DEFAULTS AND REMEDIES    30

Section 7.01.

   Events of Default    30

Section 7.02.

   Payments of Notes on Default; Suit Therefor    33

Section 7.03.

   Application of Monies Collected by Trustee    34

Section 7.04.

   Proceedings by Noteholders    35

Section 7.05.

   Proceedings by Trustee    36

Section 7.06.

   Remedies Cumulative and Continuing    36

Section 7.07.

   Direction of Proceedings and Waiver of Defaults by Majority of Noteholders   
36

Section 7.08.

   Notice of Defaults    37

Section 7.09.

   Undertaking to Pay Costs    37 ARTICLE 8        CONCERNING THE TRUSTEE    37

Section 8.01.

   Duties and Responsibilities of Trustee    37

Section 8.02.

   Reliance on Documents, Opinions, Etc.    39

Section 8.03.

   No Responsibility for Recitals, Etc    40

Section 8.04.

   Trustee, Paying Agents, Conversion Agents or Registrar May Own Notes    40

Section 8.05.

   Monies to Be Held in Trust    40

Section 8.06.

   Compensation and Expenses of Trustee    40

Section 8.07.

   Officers’ Certificate as Evidence    41

Section 8.08.

   Conflicting Interests of Trustee    41

Section 8.09.

   Eligibility of Trustee    41

Section 8.10.

   Resignation or Removal of Trustee    42

Section 8.11.

   Acceptance by Successor Trustee    43

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 8.12.

   Succession by Merger, Etc    43

Section 8.13.

   Limitation on Rights of Trustee as Creditor    44

Section 8.14.

   Trustee’s Application for Instructions from the Company    44 ARTICLE
9        CONCERNING THE NOTEHOLDERS    44

Section 9.01.

   Action by Noteholders    44

Section 9.02.

   Proof of Execution by Noteholders    45

Section 9.03.

   Who Are Deemed Absolute Owners    45

Section 9.04.

   Company-Owned Notes Disregarded    45

Section 9.05.

   Revocation of Consents; Future Holders Bound    46 ARTICLE
10      NOTEHOLDERS’ MEETINGS    46

Section 10.01.

   Purpose of Meetings    46

Section 10.02.

   Call of Meetings by Trustee    46

Section 10.03.

   Call of Meetings by Company or Noteholders    47

Section 10.04.

   Qualifications for Voting    47

Section 10.05.

   Regulations    47

Section 10.06.

   Voting    48

Section 10.07.

   No Delay of Rights by Meeting    48 ARTICLE 11        SUPPLEMENTAL INDENTURES
   48

Section 11.01.

   Supplemental Indentures Without Consent of Noteholders    48

Section 11.02.

   Supplemental Indentures With Consent of Noteholders    49

Section 11.03.

   Effect of Supplemental Indentures    50

Section 11.04.

   Notation on Notes    51

Section 11.05.

   Evidence of Compliance of Supplemental Indenture to Be Furnished Trustee   
51 ARTICLE 12        CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE    51

Section 12.01.

   Company May Consolidate, Etc. on Certain Terms    51

Section 12.02.

   Successor Corporation to Be Substituted    52

Section 12.03.

   Opinion of Counsel to Be Given Trustee    52 ARTICLE 13        IMMUNITY OF
INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS    52

Section 13.01.

   Indenture and Notes Solely Corporate Obligations    52

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE 14        GUARANTEES    53

Section 14.01

   Subsidiary Guarantees    53

Section 14.02

   Execution and Delivery of Subsidiary Guarantees    54

Section 14.03

   Guarantors May Consolidate, Etc., on Certain Terms    55

Section 14.04

   Releases Following Sale of Assets    55

Section 14.05

   Limitation on Guarantor Liability    56

Section 14.06

   Trustee to Include Paying Agent    56 ARTICLE 15        CONVERSION OF NOTES
   56

Section 15.01.

   Conversion Privilege    56

Section 15.02.

   Conversion Procedure    58

Section 15.03.

   Increased Conversion Rate Applicable to Certain Notes Surrendered in
Connection with Make-Whole Fundamental Changes    61

Section 15.04.

   Adjustment of Conversion Rate    63

Section 15.05.

   Shares to Be Fully Paid    72

Section 15.06.

   Effect of Reclassification, Consolidation, Merger or Sale    72

Section 15.07.

   Certain Covenants    74

Section 15.08.

   Responsibility of Trustee    75

Section 15.09.

   Notice to Holders Prior to Certain Actions    75

Section 15.10.

   Shareholder Rights Plans    76 ARTICLE 16        REPURCHASE OF NOTES AT
OPTION OF HOLDERS    76

Section 16.01.

   [Reserved.]    76

Section 16.02.

   Repurchase at Option of Holders upon a Fundamental Change    76

Section 16.03.

   Withdrawal of Fundamental Change Repurchase Notice    78

Section 16.04.

   Deposit of Fundamental Change Repurchase Price    79 ARTICLE
17        MISCELLANEOUS PROVISIONS    80

Section 17.01.

   Provisions Binding on Company’s and the Guarantors’ Successors    80

Section 17.02.

   Official Acts by Successor Corporation    80

Section 17.03.

   Addresses for Notices, Etc    80

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 17.04.

   Governing Law    80

Section 17.05.

   Evidence of Compliance with Conditions Precedent; Certificates and Opinions
of Counsel to Trustee    81

Section 17.06.

   Legal Holidays    81

Section 17.07.

   No Security Interest Created    81

Section 17.08.

   Trust Indenture Act    81

Section 17.09.

   Benefits of Indenture    81

Section 17.10.

   Table of Contents, Headings, Etc    82

Section 17.11.

   Authenticating Agent    82

Section 17.12.

   Execution in Counterparts    83

Section 17.13.

   Severability    83 EXHIBITS      

Exhibit A

   Form of Note    A-1

Exhibit B

   Form of Notice of Conversion    B-1

Exhibit C

   Form of Fundamental Change Repurchase Notice    C-1

Exhibit D

   Form of Assignment and Transfer    D-1

Exhibit E

   Form of Subsidiary Guarantee    E-1

 

v



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA

Section

  

Indenture

Section

 

310(a)(1)

   8.09  

      (a)(2)

   8.09  

      (a)(3)

   N.A.  

      (a)(4)

   N.A.  

      (a)(5)

   8.09  

      (b)

   8.08  

      (c)

   N.A.  

311(a)

   8.13  

      (b)

   8.13  

      (c)

   N.A.  

312(a)

   6.01  

      (b)

   6.02 (b)

      (c)

   6.02 (c)

313(a)

   6.03  

      (b)(1)

   N.A.  

      (b)(2)

   6.03  

      (c)

   6.03; 17.03  

      (d)

   6.03 (b)

314(a)

   5.06; 5.08  

      (b)

   N.A.  

      (c)(1)

   17.05  

      (c)(2)

   17.05  

      (c)(3)

   N.A.  

      (d)

   N.A.  

      (e)

   17.05  

      (f)

   N.A.  

315(a)

   8.01; 8.02  

      (b)

   7.08; 17.03  

      (c)

   8.01  

      (d)

   8.01  

      (e)

   7.09  

316(a)(last sentence)

   9.04  

      (a)(1)(A)

   7.07  

      (a)(1)(B)

   7.07  

      (a)(2)

   N.A.  

      (b)

   7.04  

      (c)

   9.01  

317(a)(1)

   7.02; 7.05  

      (a)(2)

   7.02  

      (b)

   5.04  

318(a)

   17.08  

 

--------------------------------------------------------------------------------

N.A. means not applicable

Note: This Cross-Reference table shall not, for any purpose, be deemed to be
part of this Indenture.

 

vi



--------------------------------------------------------------------------------

INDENTURE dated as of September 18, 2006 among AmeriCredit Corp., a Texas
corporation, as issuer (hereinafter sometimes called the “Company”, as more
fully set forth in Section 1.01), the Guarantors (as defined herein), and HSBC
Bank USA, National Association, a national banking association organized and
existing under the laws of the United States of America, as trustee (hereinafter
sometimes called the “Trustee”, as more fully set forth in Section 1.01).

W I T N E S S E T H:

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issue of its 2.125% Convertible Senior Notes due 2013 (hereinafter sometimes
called the “Notes”), initially in an aggregate principal amount not to exceed
$250,000,000 (or $275,000,000 if the Initial Purchasers exercise their option to
purchase additional Notes in full as set forth in the Purchase Agreement), and
in order to provide the terms and conditions upon which the Notes are to be
authenticated, issued and delivered, the Company has duly authorized the
execution and delivery of this Indenture; and

WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion, the Form of Fundamental Change
Repurchase Notice and the Form of Assignment and Transfer to be borne by the
Notes are to be substantially in the forms hereinafter provided for; and

WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, and the Subsidiary Guarantees, when executed by the
Guarantors, as in this Indenture provided, the valid, binding and legal
obligations of the Company and the Guarantors, respectively, and to constitute
these presents a valid agreement according to its terms, have been done and
performed, and the execution of this Indenture and the issue hereunder of the
Notes and the Subsidiary Guarantees have in all respects been duly authorized.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the holders thereof,
the Company and each of the Guarantors covenants and agrees with the Trustee for
the equal and proportionate benefit of the respective holders from time to time
of the Notes (except as otherwise provided below), as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. All other
terms used in this Indenture that are defined in the Trust Indenture Act or that
are by reference therein defined in the Securities Act (except as herein
otherwise expressly provided or unless the context otherwise requires) shall
have the meanings assigned to such terms in said Trust



--------------------------------------------------------------------------------

Indenture Act and in said Securities Act as in force at the date of the
execution of this Indenture. The words “herein,” “hereof,” “hereunder,” and
words of similar import refer to this Indenture as a whole and not to any
particular Article, Section or other subdivision. The terms defined in this
Article include the plural as well as the singular.

“Additional Interest” means all Interest Amounts as defined in the Registration
Rights Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Applicable Increase” shall have the meaning specified in Section 15.03(a).

“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it hereunder.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in The City of New York are
authorized or obligated by law or executive order to close or be closed.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

“Cash Settlement Averaging Period” means, with respect to any Note surrendered
for conversion, the thirty consecutive Trading Day period beginning on and
including the second Trading Day after the Conversion Date for such Note;
provided that with respect to any Conversion Date that is on or after the
thirty-fourth Scheduled Trading Day immediately preceding the Maturity Date, the
“Cash Settlement Averaging Period” shall be the thirty consecutive Trading Days
beginning on and including the thirty-second Scheduled Trading Day prior to the
Maturity Date.

“close of business” means 5:00 p.m. (New York City time).

“Commission” means the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

“Common Stock” means, subject to Section 15.06, shares of common stock of the
Company, par value $0.01 per share, at the date of this Indenture or shares of
any class or classes resulting from any reclassification or reclassifications
thereof and that have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and that are not subject to redemption by the Company;
provided that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable shall be substantially in the
proportion that the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

“Company” means AmeriCredit Corp., a Texas corporation, and subject to the
provisions of Article 12, shall include its successors and assigns.

“Company Order” means a written order of the Company, signed by (a) the
Company’s Chief Executive Officer, President, Executive or Senior Vice
President, Managing Director or any Vice President (whether or not designated by
a number or numbers or word or words added before or after the title “Vice
President”) and (b) any such other officer designated in clause (a) of this
definition or the Company’s Treasurer or Assistant Treasurer or Secretary or any
Assistant Secretary, and delivered to the Trustee.

“Continuing Director” means a director who either was a member of the Board of
Directors on September 12, 2006 or who becomes a member of the Board of
Directors subsequent to that date and whose election, appointment or nomination
for election by the shareholders of the Company, is duly approved by a majority
of the continuing directors on the Board of Directors at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by the Company on behalf of the entire Board of Directors in which such
individual is named as nominee for director.

“Conversion Agent” shall have the meaning specified in Section 5.02.

“Conversion Date” shall have the meaning specified in Section 15.02(e).

“Conversion Obligation” shall have the meaning specified in Section 15.01(a).

“Conversion Price” means as of any date, $1,000, divided by the Conversion Rate
as of such date.

“Conversion Rate” shall have the meaning specified in Section 15.01(a).

“Conversion Trigger Price” shall have the meaning specified in
Section 15.01(b)(iv).

 

3



--------------------------------------------------------------------------------

“Corporate Trust Office” or other similar term means the office of the Trustee
at which at any particular time its corporate trust business relating to this
Indenture shall be principally administered, which office is, at the date as of
which this Indenture is dated, located at HSBC Bank USA, National Association,
452 Fifth Avenue, New York, New York 10018-2706, Attention: Issuer Services,
Facsimile No.: (212) 525-1300.

“Credit Enhancement Agreements” means, collectively, any documents, instruments,
guarantees or agreements entered into by the Company, any of its Subsidiaries or
any of the Securitization Trusts for the purpose of providing credit support for
the Securitization Trusts or any of their respective Indebtedness or
asset-backed securities.

“Credit Facilities” means, with respect to the Company or any of its
Subsidiaries, one or more debt facilities with banks or other institutional
lenders providing for revolving credit loans; provided that in no event will any
such facility that constitutes a Warehouse Facility or a Residual Funding
Facility be deemed to qualify as a Credit Facility.

“Custodian” means HSBC Bank USA, National Association, as custodian for The
Depository Trust Company, with respect to the Notes in global form, or any
successor entity thereto.

“Daily Conversion Value” means, for each of the thirty consecutive Trading Days
during the Cash Settlement Averaging Period, one-thirtieth (1/30th) of the
product of (a) the applicable Conversion Rate on such Trading Day (subject to
increase, if any, pursuant to Section 15.03) and (b) the Daily VWAP of the
Common Stock (or the consideration into which the Common Stock has been
converted in connection with any Merger Event) on such Trading Day.

“Daily Excess Amount” means the difference between the Daily Conversion Value
and the Daily Measurement Value.

“Daily Measurement Value” is equal to $1,000, divided by 30.

“Daily Settlement Amount,” for each of the thirty Trading Days during the Cash
Settlement Averaging Period, shall consist of:

(a) cash equal to the lesser of the Daily Measurement Value and the Daily
Conversion Value for such Trading Day; and

(b) to the extent such Daily Conversion Value for such Trading Day exceeds the
Daily Measurement Value, a number of shares of Common Stock equal to (i) the
Daily Excess Amount, divided by (ii) the Daily VWAP of the Common Stock (or the
consideration into which the Common Stock has been converted in connection with
any Merger Event) for such Trading Day.

“Daily VWAP” for the Common Stock means, for each of the thirty consecutive
Trading Days during the Cash Settlement Averaging Period, the per share
volume-weighted average price on The New York Stock Exchange as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “ACF <equity> AQR” (or any
successor page thereto) in respect of the period from 9:30 a.m. to 4:00 p.m.
(New York City time) on such Trading Day (or if such

 

4



--------------------------------------------------------------------------------

volume-weighted average price is unavailable, the market value of one share of
the Common Stock on such Trading Day as determined in a commercially reasonable
manner by the Board of Directors in consultation with a nationally recognized
independent investment banking firm using a volume-weighted method).

“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

“Defaulted Interest” means any interest on any Note that is payable, but is not
punctually paid or duly provided for, on any September 15 or March 15.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.06(d) as the Depositary
with respect to such Notes, until a successor shall have been appointed and
become such pursuant to the applicable provisions of this Indenture, and
thereafter, “Depositary” shall mean or include such successor.

“Distributed Property” shall have the meaning specified in Section 15.04(c).

“Effective Date” shall have the meaning specified in Section 15.03(a).

“Event of Default” shall have the meaning specified in Section 7.01.

“Ex-Dividend Date” means, with respect to any issuance, dividend or distribution
in which the holders of Common Stock (or other security) have the right to
receive any cash, securities or other property, the first date on which the
shares of the Common Stock (or other security) trade on the applicable exchange
or in the applicable market, regular way, without the right to receive the
issuance, dividend or distribution in question.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means a fiscal year of the Company ending on June 30 of each
calendar year.

“Fundamental Change” means the occurrence after the original issuance of the
Notes of any of the following events:

(a) any “person” or “group” (within the meaning of Section 13(d) of the Exchange
Act) other than the Company, its Subsidiaries or the employee benefit plans of
the Company or any such Subsidiary, files a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such person or group has become
the direct or indirect ultimate “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of the Company’s Common Equity representing more than
50% of the voting power of the Company’s Common Equity;

 

5



--------------------------------------------------------------------------------

(b) consummation of any share exchange, exchange offer, tender offer,
consolidation or merger of the Company pursuant to which the Common Stock will
be converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Company and its Subsidiaries, taken as a
whole, to any Person other than one of the Company’s Subsidiaries; provided,
however, that a transaction where the holders of more than 50% of all classes of
the Company’s Common Equity immediately prior to such transaction own, directly
or indirectly, more than 50% of all classes of Common Equity of the continuing
or surviving corporation or transferee immediately after such transaction shall
not be a Fundamental Change; provided, further, that if at least 90% of the
consideration, excluding cash payments for fractional shares, in the share
exchange, exchange offer, tender offer, consolidation, merger, binding share
exchange, sale, lease or other transfer consists of shares of Publicly Traded
Securities, and as a result of such share exchange, exchange offer, tender
offer, consolidation, merger, sale, lease or other transfer, the Notes become
convertible into such Publicly Traded Securities, excluding cash payments for
fractional shares (subject to the provisions of Section 15.02(b)), such event
shall not be a Fundamental Change;

(c) Continuing Directors cease to constitute at least a majority of the Board of
Directors;

(d) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(e) the Common Stock ceases to be listed on a United States national or regional
securities exchange.

For purposes of this definition, whether a “person” is a “beneficial owner”
shall be determined in accordance with Rule 13d-3 under the Exchange Act and
“person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Fundamental Change Company Notice” shall have the meaning specified in
Section 16.02(b).

“Fundamental Change Expiration Time” shall have the meaning specified in
Section 16.02(b)(ix).

“Fundamental Change Payment Date” shall have the meaning specified in
Section 16.04(a).

“Fundamental Change Repurchase Date” shall have the meaning specified in
Section 16.02(a).

“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 16.02(a)(i).

 

6



--------------------------------------------------------------------------------

“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 16.02(a).

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time and consistently applied.

“Global Note” shall have the meaning specified in Section 2.06(b).

“Guarantors” means each of (i) AmeriCredit Financial Services, Inc., a Delaware
corporation, ACF Investment Corp., a Delaware corporation, Americredit
Corporation of California, a California corporation, AmeriCredit Management
Trust, a Delaware statutory trust, AmeriCredit Consumer Discount Company, a
Pennslyvania corporation, AmeriCredit Flight Operations, LLC, a Texas limited
liability company, AmeriCredit NS I Co., a Nova Scotia unlimited company,
AmerCredit NS II Co., a Nova Scotia unlimited company, AmeriCredit Financial
Services of Canada Ltd., a Canadian corporation chartered in the Province of
Ontario, AmeriCredit Consumer Loan Company, Inc., a Nevada Corporation, Bay View
Acceptance Corporation, a Nevada corporation, CAR Group, Inc., a Delaware
corporation, and AFS Management Corp., a Nevada corporation and (ii) any other
subsidiary that executes a Subsidiary Guarantee in accordance with the
provisions of Section 5.11 and Section 14.02 hereof, and their respective
successors and assigns.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (i) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (ii) other agreements or arrangements
designed to protect such Person against fluctuations in interest or currency
exchange rates.

“Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, in respect of borrowed money or evidenced by
bonds, notes, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof) or banker’s acceptances or
representing Capital Lease Obligations or the balance deferred and unpaid of the
purchase price of any property or representing any Hedging Obligations, except
any such balance that constitutes an accrued expense or trade payable, if and to
the extent any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet of such
Person prepared in accordance with GAAP, as well as all indebtedness of others
secured by a lien on any asset of such Person (whether or not such indebtedness
is assumed by such Person) and, to the extent not otherwise included, the
guarantee by such Person of any indebtedness of any other Person. The amount of
any Indebtedness outstanding as of any date shall be (i) the accreted value
thereof, in the case of any Indebtedness that does not require current payments
of interest, and (ii) the principal amount thereof, together with any interest
thereon that is more than 30 days past due, in the case of any other
Indebtedness.

 

7



--------------------------------------------------------------------------------

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.

“Initial Purchasers” means Credit Suisse Securities (USA) LLC., Deutsche Bank
Securities Inc., J.P. Morgan Securities Inc., Friedman, Billings, Ramsey & Co.,
Inc. and Wachovia Capital Markets, LLC.

“Interest Payment Date” means each March 15 and September 15 of each year,
beginning on March 15, 2007; provided, however, that if any Interest Payment
Date falls on a date that is not a Business Day, such payment of interest (or
principal in the case of the Maturity Date) will be postponed until the next
succeeding Business Day, and no interest or other amount will be paid as a
result of such postponement.

“Interest Record Date,” with respect to any Interest Payment Date, shall mean
the March 1 or September 1 (whether or not such day is a Business Day)
immediately preceding the applicable March 15 or September 15 Interest Payment
Date, respectively.

“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is listed for trading. If the Common Stock is not listed
for trading on a U.S. national or regional securities exchange on the relevant
date, then the “Last Reported Sale Price” will be the last quoted bid price for
the Common Stock in the over-the-counter market on the relevant date as reported
by the National Quotation Bureau or similar organization. If the Common Stock is
not so quoted, the “Last Reported Sale Price” will be the average of the
mid-point of the last bid and ask prices for the Common Stock on the relevant
date from each of at least three nationally recognized independent investment
banking firms selected by the Company for this purpose.

“Make-Whole Conversion Rate Adjustment” shall have the meaning specified in
Section 15.03(a).

“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change as described in clause (a) or (b) of the definition
thereof.

“Market Disruption Event” means (a) a failure by the primary exchange or
quotation system on which the Common Stock trades or is quoted, as the case may
be, to open for trading during its regular trading session or (b) the occurrence
or existence prior to 1:00 p.m. on any Trading Day for the Common Stock for an
aggregate one-half hour period of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the stock
exchange or otherwise) in the Common Stock or in any options, contracts or
future contracts relating to the Common Stock.

“Maturity Date” means September 15, 2013.

“Measurement Period” shall have the meaning specified in Section 15.01(b)(i).

 

8



--------------------------------------------------------------------------------

“Merger Event” shall have the meaning specified in Section 15.06.

“Note” or “Notes” shall mean any note or notes, as the case may be,
authenticated and delivered under this Indenture.

“Noteholder” or “holder,” as applied to any Note, or other similar terms (but
excluding the term “beneficial holder”), shall mean any person in whose name at
the time a particular Note is registered on the Note Register.

“Note Register” shall have the meaning specified in Section 2.06(a).

“Note Registrar” shall have the meaning specified in Section 2.06(a).

“Notice of Conversion” shall have the meaning specified in Section 15.02(d).

“Offering Memorandum” means the final offering memorandum dated September 12,
2006 relating to the offering and sale of the Notes and the Company’s 0.75%
Convertible Senior Notes due 2011.

“Officer” means, with respect to the Company or any Guarantor, the President,
the Chief Executive Officer, any Executive or Senior Vice President, Managing
Director or any Vice President (whether or not designated by a number or numbers
or word added before or after the title “Vice President”) of such Guarantor.

“Officers’ Certificate,” when used with respect to the Company, means a
certificate signed by (a) one Officer of the Company and (b) any such other
officer designated in (a) or by one of the Treasurer or any Assistant Treasurer,
Secretary or any Assistant Secretary or Controller of the Company that is
delivered to the Trustee. Each such certificate shall include the statements
provided for in Section 17.05 if and to the extent required by the provisions of
such Section. One of the officers giving an Officers’ Certificate pursuant to
Section 5.08 shall be the principal executive, financial or accounting officer
of the Company.

“opening of business” means 9:00 a.m. (New York City time).

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or other counsel acceptable to
the Trustee, that is delivered to the Trustee. Each such opinion shall include
the statements provided for in Section 17.05 if and to the extent required by
the provisions of such Section.

“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 9.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:

(a) Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;

(b) Notes, or portions thereof, for the payment or repurchase of which monies in
the necessary amount shall have been deposited in trust with the

 

9



--------------------------------------------------------------------------------

Trustee or with any Paying Agent (other than the Company) or shall have been set
aside and segregated in trust by the Company (if the Company shall act as its
own Paying Agent); provided that, if any such Note is repurchased, the holder
thereof shall have delivered a Fundamental Change Repurchase Notice in
accordance with 16.02;

(c) Notes that have been paid pursuant to Section 2.07 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.07 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course; and

(d) Notes converted pursuant to Article 15.

“Paying Agent” shall have the meaning specified in Section 5.02.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

“Portal Market” means The Portal Market operated by the National Association of
Securities Dealers, Inc. or any successor thereto.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.07 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.

“Publicly Traded Securities” means shares of common stock traded on a national
securities exchange or that will be so traded when issued or exchanged in
connection with a Fundamental Change described in clause (b) of the definition
thereof.

“Purchase Agreement” means that certain Purchase Agreement, dated as of
September 12, 2006, among the Company, the Guarantors and the Initial
Purchasers.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Receivables” means (i) consumer installment sale contracts and loans evidenced
by promissory notes secured by new and used automobiles, passenger vans and
light trucks, (ii) other consumer installment sale contracts, lease contracts,
credit, debit or charge card receivables and (iii) loans secured by residential
mortgages, in the case of each of the clauses (i), (ii) and (iii), that are
purchased or originated in the ordinary course of business by the Company or any
Subsidiary of the Company; provided, however, that for purposes of determining
the amount of a Receivable at any time, such amount shall be determined in
accordance with GAAP, consistently applied, as of the most recent practicable
date.

“Record Date” shall have the meaning specified in Section 15.04(f).

 

10



--------------------------------------------------------------------------------

“Reference Property” shall have the meaning specified in Section 15.06(b).

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of September 18, 2006, among the Company, the Guarantors,
Credit Suisse Securities (USA) LLC., Deutsche Bank Securities Inc. and J.P.
Morgan Securities Inc., acting on behalf of themselves severally and as the
representatives of the several Initial Purchasers, as amended from time to time.

“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.06(d).

“Residual Funding Facility” means any funding arrangement with a financial
institution or other lender or purchaser under which advances are made to the
Company or any Subsidiary of the Company based upon residual or subordinated
interests in Securitization Trusts and/or Warehouse Trusts.

“Responsible Officer” shall mean an officer of the Trustee in the Corporate
Trust Office, having direct responsibility for the administration of this
Indenture, and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Restricted Securities” shall have the meaning specified in Section 2.06(d).

“Rights Agreement” means that certain Rights Agreement, dated as of August 28,
1997, by and between the Company and Mellon Investor Services LLC, as rights
agent, as amended from time to time.

“Rule 144A” means Rule 144A as promulgated under the Securities Act.

“Scheduled Trading Day” means any day that is scheduled to be a Trading Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securitization” means a public or private transfer of Receivables in the
ordinary course of business and by which the Company or any of its Subsidiaries
directly or indirectly securitizes a pool of specified Receivables including any
such transaction involving the sale of specified Receivables to a Securitization
Trust.

“Securitization Trust” means any Person (whether or not a Subsidiary of the
Company) (i) established for the purpose of issuing asset-backed securities and
(ii) any special purpose Subsidiary of the Company formed exclusively for the
purpose of satisfying the requirements of Credit Enhancement Agreements and
regardless of whether such Subsidiary is an issuer of securities, provided that
such Person is not an obligor with respect to any Indebtedness of the Company or
any Guarantor other than under Credit Enhancement Agreements. As of the date of
this Indenture, AFS Funding Corp., AFS Funding Trust, AFS SenSub Corp., the
various statutory business trusts or special purpose corporations formed to
issue asset-backed securities and AmeriCredit Canada Automobile Receivables
Trust and AmeriCredit Canada 2002-A Corp. shall be deemed to satisfy the
requirements of the foregoing definition.

 

11



--------------------------------------------------------------------------------

“Spin-Off” shall have the meaning specified in Section 15.04(c).

“Stock Price” means (a) in the case of a Make-Whole Fundamental Change described
in clause (b) of the definition of Fundamental Change in which holders of Common
Stock receive solely cash consideration in connection with such Make-Whole
Fundamental Change, the amount of cash paid per share of the Common Stock and
(b) in the case of all other Make-Whole Fundamental Changes, the average of the
Last Reported Sale Prices per share of Common Stock over the period of five
consecutive Trading Days ending on the Trading Day immediately preceding the
Effective Date of such Make-Whole Fundamental Change. The Board of Directors
will make appropriate adjustments, in its good faith determination, to account
for any adjustment to the Conversion Rate that becomes effective, or any event
requiring an adjustment to the Conversion Rate where the Ex-Dividend Date of the
event occurs, during such five consecutive Trading Days.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

“Subsidiary Guarantee” means the guarantee of the Securities by each of the
Guarantors pursuant to Article 14 hereof and in the form of the guarantee
attached hereto as Exhibit E and any additional guarantee of the Notes to be
executed by any Subsidiary of the Company pursuant to Section 5.11 hereof.

“Successor Company” shall have the meaning specified in Section 12.01(a).

“Trading Day” means a day during which (a) trading in the Common Stock generally
occurs and (b) there is no Market Disruption Event.

“Trading Price” with respect to the Notes, on any date of determination means
the average of the secondary market bid quotations obtained by the Trustee for
$5.0 million principal amount of Notes at approximately 3:30 p.m., New York City
time, on such determination date from three independent nationally recognized
securities dealers selected by the Company; provided that if three such bids
cannot reasonably be obtained by the Trustee, but two such bids are obtained,
then the average of the two bids shall be used, and if only one such bid can
reasonably be obtained by the Trustee, that one bid shall be used. If the
Trustee cannot reasonably obtain at least one bid for $5.0 million principal
amount of Notes from any such nationally recognized securities dealer, then the
Trading Price per $1,000 principal amount of Notes will be deemed to be less
than 98% of the product of the Last Reported Sale Price of the Common Stock and
the Conversion Rate.

“transfer” shall have the meaning specified in Section 2.06(d).

 

12



--------------------------------------------------------------------------------

“Trigger Event” shall have the meaning specified in Section 15.04(c).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture, except as provided in
Section 11.03 and Section 15.06; provided, however, that in the event the Trust
Indenture Act of 1939 is amended after the date hereof, the term “Trust
Indenture Act” shall mean, to the extent required by such amendment, the Trust
Indenture Act of 1939, as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder.

“Warehouse Facility” means any funding arrangement, other than a Credit
Facility, a Securitization or a Residual Funding Facility, with a financial
institution or other lender or purchaser under which advances are made to a
Warehouse Trust to the extent (and only to the extent) funding thereunder is
used exclusively by the Warehouse Trust to purchase Receivables from the Company
or a Subsidiary of the Company and to pay the related expenses with respect to
the Warehouse Trust.

“Warehouse Trust” means any Person (whether or not a Subsidiary of the Company)
established for the purpose of issuing notes or other securities in connection
with a Warehouse Facility, which notes and securities are backed by specified
Receivables purchased by such Person from the Company or any other Restricted
Subsidiary. As of the date hereof, AmeriCredit Master Trust, AmeriCredit MTN
Receivables Trust IV, AmeriCredit Repurchase Trust, AmeriCredit Near Prime Trust
and Bay View 2005 Warehouse Trust shall be deemed to satisfy the requirements of
the definition of Warehouse Trusts.

“Weighted Average Consideration” shall have the meaning specified in
Section 15.06(c)(iv).

ARTICLE 2

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION

AND EXCHANGE OF NOTES

Section 2.01. Designation and Amount. The Notes shall be designated as the
“2.125% Convertible Senior Notes due 2013.” The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is initially
limited to $250,000,000 (or $275,000,000 if the Initial Purchasers exercise
their option to purchase additional Notes in full as set forth in the Purchase
Agreement), subject to Section 2.11 and except for Notes authenticated and
delivered upon registration or transfer of, or in exchange for, or in lieu of
other Notes pursuant to Section 2.06, Section 2.07, Section 11.04, Section 15.02
and Section 16.04 hereof.

Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, which are incorporated in and made a
part of this Indenture.

 

13



--------------------------------------------------------------------------------

Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian, the Depositary or by the National
Association of Securities Dealers, Inc. in order for the Notes to be tradable on
The Portal Market or as may be required for the Notes to be tradable on any
other market developed for trading of securities pursuant to Rule 144A or
required to comply with any applicable law or any regulation thereunder or with
the rules and regulations of any securities exchange or automated quotation
system upon which the Notes may be listed or traded or designated for issuance
or to conform with any usage with respect thereto, or to indicate any special
limitations or restrictions to which any particular Notes are subject.

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the officers executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange or automated
quotation system on which the Notes may be listed or designated for issuance, or
to conform to usage or to indicate any special limitations or restrictions to
which any particular Notes are subject.

The Global Note shall represent such principal amount of the outstanding Notes
as shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of the
Global Note to reflect the amount of any increase or decrease in the amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in such manner and upon instructions
given by the holder of such Notes in accordance with this Indenture. Payment of
principal, accrued and unpaid interest, and Additional Interest, if any, and
premium, if any (including any Fundamental Change Repurchase Price), on the
Global Note shall be made to the holder of such Note on the date of payment,
unless a record date or other means of determining holders eligible to receive
payment is provided for herein.

The terms and provisions contained in the form of Note attached as Exhibit A
hereto shall constitute, and are hereby expressly made, a part of this Indenture
and, to the extent applicable, the Company, the Guarantors and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby.

Section 2.03. Date and Denomination of Notes; Payments of Interest. The Notes
shall be issuable in registered form without coupons in denominations of $1,000
principal amount and integral multiples thereof. Each Note shall be dated the
date of its authentication and shall bear interest from the date specified on
the face of the form of Note attached as Exhibit A hereto. Interest on the Notes
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months.

The Person in whose name any Note (or its Predecessor Note) is registered on the
Note Register at the close of business on any Interest Record Date with respect
to any Interest Payment Date shall be entitled to receive the interest payable
on such Interest Payment Date.

 

14



--------------------------------------------------------------------------------

Interest (including Additional Interest, if any) shall be payable at the office
or agency of the Company maintained by the Company for such purposes in The
Borough of Manhattan, City of New York, which shall initially be the office of
the Paying Agent at 452 Fifth Avenue, New York, New York 10018. The Company
shall pay interest (including Additional Interest, if any) (a) on any Notes in
certificated form by check mailed to the address of the Person entitled thereto
as it appears in the Note Register (or upon written application by such Person
to the Trustee and Paying Agent (if different from the Trustee) not later than
the relevant Interest Record Date, by wire transfer in immediately available
funds to such Person’s account within the United States, if such Person is
entitled to interest on an aggregate principal in excess of $1,000,000, which
application shall remain in effect until the Noteholder notifies the Trustee and
Paying Agent to the contrary) or (b) on any Global Note by wire transfer of
immediately available funds to the account of the Depositary or its nominee.

Any Defaulted Interest shall forthwith cease to be payable to the Noteholder on
the relevant Interest Record Date by virtue of its having been such Noteholder,
and such Defaulted Interest shall be paid by the Company, at its election in
each case, as provided in clause (1) or (2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Note and the date of the proposed payment (which
shall be not less than twenty-five days after the receipt by the Trustee of such
notice, unless the Trustee shall consent to an earlier date), and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit on or prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Interest as in this clause
provided. Thereupon the Company shall fix a special record date for the payment
of such Defaulted Interest which shall be not more than fifteen days and not
less than ten days prior to the date of the proposed payment, and not less than
ten days after the receipt by the Trustee of the notice of the proposed payment.
The Company shall promptly notify the Trustee of such special record date and
the Trustee, in the name and at the expense of the Company, shall cause notice
of the proposed payment of such Defaulted Interest and the special record date
therefor to be mailed, first-class postage prepaid, to each holder at its
address as it appears in the Note Register, not less than ten days prior to such
special record date. Notice of the proposed payment of such Defaulted Interest
and the special record date therefor having been so mailed, such Defaulted
Interest shall be paid to the Persons in whose names the Notes (or their
respective Predecessor Notes) are registered at the close of business on such
special record date and shall no longer be payable pursuant to the following
clause (2) of this Section 2.03.

(2) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

 

15



--------------------------------------------------------------------------------

Section 2.04. Payments of Additional Interest. If required by the Registration
Rights Agreement, each Note shall pay Additional Interest in the manner and to
the Persons set forth in the Registration Rights Agreement. Whenever in this
Indenture there is mentioned, in any context, the payment of the principal of,
premium, if any, or interest on, or in respect of, any Note, such mention shall
be deemed to include mention of the payment of “Additional Interest” provided
for in the Registration Rights Agreement to the extent that, in such context,
Additional Interest is, was or would be payable in respect thereof pursuant to
the provisions of the Registration Rights Agreement and express mention of the
payment of Additional Interest (if applicable) in any provisions hereof shall
not be construed as excluding Additional Interest in those provisions hereof
where such express mention is not made.

Section 2.05. Execution, Authentication and Delivery of Notes. The Notes shall
be signed in the name and on behalf of the Company by the manual or facsimile
signature of its Chief Executive Officer, President or any of its Executive or
Senior Vice Presidents.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, and the Trustee in accordance with such Company Order
shall authenticate and deliver such Notes, without any further action by the
Company hereunder.

Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the form of Note attached as Exhibit A
hereto, executed manually or by facsimile by an authorized officer of the
Trustee (or an authenticating agent appointed by the Trustee as provided by
Section 17.11), shall be entitled to the benefits of this Indenture or be valid
or obligatory for any purpose. Such certificate by the Trustee (or such an
authenticating agent) upon any Note executed by the Company shall be conclusive
evidence that the Note so authenticated has been duly authenticated and
delivered hereunder and that the holder is entitled to the benefits of this
Indenture.

In case any officer of the Company who shall have signed any of the Notes shall
cease to be such officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such officer of the
Company; and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the proper officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an officer.

Section 2.06. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary.

(a) The Company shall cause to be kept at the Corporate Trust Office a register
(the register maintained in such office or in any other office or agency of the
Company

 

16



--------------------------------------------------------------------------------

designated pursuant to Section 5.02 being herein sometimes collectively referred
to as the “Note Register”) in which, subject to such reasonable regulations as
it may prescribe, the Company shall provide for the registration of Notes and of
transfers of Notes. Such register shall be in written form or in any form
capable of being converted into written form within a reasonable period of time.
The Trustee is hereby appointed “Note Registrar” for the purpose of registering
Notes and transfers of Notes as herein provided. The Company may appoint one or
more co-registrars in accordance with Section 5.02.

Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in this Section 2.06, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.

Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 5.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and deliver, the Notes that the Noteholder
making the exchange is entitled to receive, bearing registration numbers not
contemporaneously outstanding.

All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-registrar) be duly endorsed, or be accompanied by a
written instrument or instruments of transfer in form satisfactory to the
Company and duly executed, by the Noteholder thereof or its attorney-in-fact
duly authorized in writing.

No service charge shall be charged to the Noteholder for any exchange or
registration of transfer of Notes, but the Company or the Trustee may require
payment of a sum sufficient to cover any tax, assessments or other governmental
charges that may be imposed in connection therewith as a result of the name of
the Noteholder of the new Notes issued upon such exchange or registration of
transfer of Notes being different from the name of the Noteholder of the old
Notes presented or surrendered for such exchange or registration of transfer.

None of the Company, the Trustee, the Note Registrar or any co-registrar shall
be required to exchange or register a transfer of (i) any Notes surrendered for
conversion or, if a portion of any Note is surrendered for conversion, such
portion thereof surrendered for conversion or (ii) any Notes, or a portion of
any Note, surrendered for repurchase (and not withdrawn) in accordance with
Article 16 hereof.

All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.

 

17



--------------------------------------------------------------------------------

(b) So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, all Notes shall be represented by
one or more Notes in global form (each, a “Global Note”) registered in the name
of the Depositary or the nominee of the Depositary. The transfer and exchange of
beneficial interests in a Global Note that does not involve the issuance of a
definitive Note, shall be effected through the Depositary (but not the Trustee
or the Custodian) in accordance with this Indenture (including the restrictions
on transfer set forth herein) and the procedures of the Depositary therefor.

(c) [Reserved.]

(d) Every Note that bears or is required under this Section 2.06(d) to bear the
legend set forth in this Section 2.06(d) (together with any Common Stock issued
upon conversion of the Notes and required to bear the legend set forth in
Section 2.06(e), collectively, the “Restricted Securities”) shall be subject to
the restrictions on transfer set forth in this Section 2.06(d) (including the
legend set forth below), unless such restrictions on transfer shall be waived by
written consent of the Company, and the holder of each such Restricted Security,
by such holder’s acceptance thereof, agrees to be bound by all such restrictions
on transfer. As used in Section 2.06(d) and Section 2.06(e), the term “transfer”
encompasses any sale, pledge, transfer or other disposition whatsoever of any
Restricted Security.

Until the date (the “Resale Restriction Termination Date”) the later of (1) the
date that is two years after the last date of original issuance of the Notes, or
such other period of time as permitted by Rule 144(k) under the Securities Act
or any successor provision thereto, and (2) such later date, if any, as may be
required by applicable laws, any certificate evidencing such Note (and all
securities issued in exchange therefor or substitution thereof, other than
Common Stock, if any, issued upon conversion thereof which shall bear the legend
set forth in Section 2.06(e), if applicable) shall bear a legend in
substantially the following form (unless such Notes have been transferred
pursuant to a registration statement that has become or been declared effective
under the Securities Act and that continues to be effective at the time of such
transfer, pursuant to the exemption from registration provided by Rule 144 or
any similar provision then in force under the Securities Act, or unless
otherwise agreed by the Company in writing, with notice thereof to the Trustee):

THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

18



--------------------------------------------------------------------------------

(2) AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) TWO YEARS AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:

(A) TO AMERICREDIT CORP. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Note Registrar unless the applicable box on the Form of
Assignment and Transfer has been checked.

Any Note (or security issued in exchange or substitution therefor) as to which
such restrictions on transfer shall have expired in accordance with their terms
may, upon surrender of such Note for exchange to the Note Registrar in
accordance with the provisions of this Section 2.06, be exchanged for a new Note
or Notes, of like tenor and aggregate principal amount, which shall not bear the
restrictive legend required by this Section 2.06(d). The Company shall notify
the Trustee upon the occurrence of the Resale Restriction Termination Date and
promptly after a Registration Statement with respect to the Notes or the Common
Stock has been declared effective under the Securities Act.

Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.06(d)), a Global Note may not be
transferred as a whole or in part

 

19



--------------------------------------------------------------------------------

except (i) by the Depositary to a nominee of the Depositary or by a nominee of
the Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary and (ii) for transfers of portions of a Global Note in
certificated form made upon request of a member of, or a participant in, the
Depositary (for itself or on behalf of a beneficial owner) by written notice
given to the Trustee by or on behalf of the Depositary in accordance with
customary procedures of the Depositary and in compliance with this Section.

The Depositary shall be a clearing agency registered under the Exchange Act. The
Company initially appoints The Depository Trust Company to act as Depositary
with respect to the Global Note. Initially, the Global Note shall be issued to
the Depositary, registered in the name of Cede & Co., as the nominee of the
Depositary, and deposited with the Trustee as custodian for Cede & Co.

If (i) the Depositary notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days, (ii) the Depositary ceases
to be registered as a clearing agency under the Exchange Act and a successor
depositary is not appointed within 90 days or (iii) an Event of Default in
respect of the Notes has occurred and is continuing, and the Trustee has
received a request from the Depositary for the issuance of Notes in definitive
form in exchange for a Global Note, the Company will execute, and the Trustee,
upon receipt of an Officers’ Certificate and a Company Order for the
authentication and delivery of Notes, will authenticate and deliver Notes in
definitive form to each person that the Depositary identifies as a beneficial
owner of the related Notes (or a portion thereof) in an aggregate principal
amount equal to the principal amount of such Global Note, in exchange for such
Global Note, and upon delivery of the Global Note to the Trustee such Global
Note shall be canceled.

Definitive Notes issued in exchange for all or a part of the Global Note
pursuant to this Section 2.06(d) shall be registered in such names and in such
authorized denominations as the Depositary, pursuant to instructions from its
direct or indirect participants or otherwise, shall instruct the Trustee. Upon
execution and authentication, the Trustee shall deliver such definitive Notes to
the Persons in whose names such definitive Notes are so registered.

At such time as all interests in a Global Note have been converted, canceled,
repurchased or transferred, such Global Note shall be, upon receipt thereof,
canceled by the Trustee in accordance with standing procedures and instructions
existing between the Depositary and the Custodian. At any time prior to such
cancellation, if any interest in a Global Note is exchanged for definitive
Notes, converted, canceled, repurchased or transferred to a transferee who
receives definitive Notes therefor or any definitive Note is exchanged or
transferred for part of such Global Note, the principal amount of such Global
Note shall, in accordance with the standing procedures and instructions existing
between the Depositary and the Custodian, be appropriately reduced or increased,
as the case may be, and an endorsement shall be made on such Global Note, by the
Trustee or the Custodian, at the direction of the Trustee, to reflect such
reduction or increase.

None of the Company, the Trustee nor any agent of the Company or the Trustee
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Note or maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.

 

20



--------------------------------------------------------------------------------

(e) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Note shall bear a
legend in substantially the following form (unless the Note or such Common Stock
has been transferred pursuant to a registration statement that has become or
been declared effective under the Securities Act and that continues to be
effective at the time of such transfer or pursuant to the exemption from
registration provided by Rule 144 under the Securities Act or any similar
provision then in force under the Securities Act, or such Common Stock has been
issued upon conversion of Notes that have been transferred pursuant to a
registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer
or pursuant to the exemption from registration provided by Rule 144 under the
Securities Act, or unless otherwise agreed by the Company with written notice
thereof to the Trustee and any transfer agent for the Common Stock):

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2) AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) TWO YEARS AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:

(A) TO AMERICREDIT CORP. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

21



--------------------------------------------------------------------------------

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock, be exchanged for a new
certificate or certificates for a like aggregate number of shares of Common
Stock, which shall not bear the restrictive legend required by this
Section 2.06(e).

(f) Any Note or Common Stock issued upon the conversion or exchange of a Note
that, prior to the expiration of the holding period applicable to sales thereof
under Rule 144(k) under the Securities Act (or any successor provision), is
purchased or owned by the Company or any Affiliate thereof may not be resold by
the Company or such Affiliate unless registered under the Securities Act or
resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction that results in such Notes or Common Stock, as
the case may be, no longer being “restricted securities” (as defined under Rule
144).

(g) Notwithstanding any provision of Section 2.06 to the contrary, in the event
Rule 144(k) as promulgated under the Securities Act (or any successor rule) is
amended to change the two-year period under Rule 144(k) (or the corresponding
period under any successor rule), from and after receipt by the Trustee of the
Officers’ Certificate and Opinion of Counsel provided for in this
Section 2.06(g), (i) each reference in Section 2.06(d) to “two years” and in the
restrictive legend set forth in such paragraph to “TWO YEARS” shall be deemed
for all purposes hereof to be references to such changed period, (ii) each
reference in Section 2.06(e) to “two years” and in the restrictive legend set
forth in such paragraph to “TWO YEARS” shall be deemed for all purposes hereof
to be references to such changed period and (iii) all corresponding references
in the Notes (including the definition of Resale Restriction Termination Date)
and the restrictive legends thereon shall be deemed for all purposes hereof to
be references to such changed period, provided that such changes shall not
become effective if they are otherwise prohibited by, or would otherwise cause a
violation of, the then-applicable federal securities laws. The provisions of
this Section 2.06(g) will not be effective until such time as the Opinion of
Counsel and Officers’ Certificate have been received by the Trustee hereunder.
This Section 2.06(g) shall apply to successive amendments to Rule 144(k) (or any
successor rule) changing the holding period thereunder.

 

22



--------------------------------------------------------------------------------

Section 2.07. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and deliver, a new Note, bearing a
number not contemporaneously outstanding, in exchange and substitution for the
mutilated Note, or in lieu of and in substitution for the Note so destroyed,
lost or stolen. In every case the applicant for a substituted Note shall furnish
to the Company, to the Trustee and, if applicable, to such authenticating agent
such security or indemnity as may be required by them to save each of them
harmless from any loss, liability, cost or expense caused by or connected with
such substitution, and, in every case of destruction, loss or theft, the
applicant shall also furnish to the Company, to the Trustee and, if applicable,
to such authenticating agent evidence to their satisfaction of the destruction,
loss or theft of such Note and of the ownership thereof.

The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may require.
Upon the issuance of any substituted Note, the Company or the Trustee may
require the payment by the holder of a sum sufficient to cover any tax,
assessment or other governmental charge that may be imposed in relation thereto
and any other expenses connected therewith. In case any Note that has matured or
is about to mature or has been tendered for repurchase upon a Fundamental Change
or is about to be converted into cash and shares of Common Stock, if any, shall
become mutilated or be destroyed, lost or stolen, the Company may, in its sole
discretion, instead of issuing a substitute Note, pay or authorize the payment
of or convert or authorize the conversion of the same (without surrender thereof
except in the case of a mutilated Note), as the case may be, if the applicant
for such payment or conversion shall furnish to the Company, to the Trustee and,
if applicable, to such authenticating agent such security or indemnity as may be
required by them to save each of them harmless for any loss, liability, cost or
expense caused by or connected with such substitution, and, in every case of
destruction, loss or theft, evidence satisfactory to the Company, the Trustee
and, if applicable, any Paying Agent or Conversion Agent evidence of their
satisfaction of the destruction, loss or theft of such Note and of the ownership
thereof.

Every substitute Note issued pursuant to the provisions of this Section 2.07 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement or payment or conversion or repurchase of
mutilated, destroyed, lost or stolen Notes and shall preclude any and all other
rights or remedies notwithstanding any law or statute existing or hereafter
enacted to the contrary with respect to the replacement or payment or conversion
of negotiable instruments or other securities without their surrender.

Section 2.08. Temporary Notes. Pending the preparation of Notes in certificated
form, the Company may execute and the Trustee or an authenticating agent
appointed by the Trustee shall, upon written request of the Company,
authenticate and deliver temporary Notes (printed or lithographed). Temporary
Notes shall be issuable in any authorized denomination, and substantially in the
form of the Notes in certificated form but with such omissions, insertions and
variations as may be

 

23



--------------------------------------------------------------------------------

appropriate for temporary Notes, all as may be determined by the Company. Every
such temporary Note shall be executed by the Company and authenticated by the
Trustee or such authenticating agent upon the same conditions and in
substantially the same manner, and with the same effect, as the Notes in
certificated form. Without unreasonable delay the Company will execute and
deliver to the Trustee or such authenticating agent Notes in certificated form
(other than in the case of Notes in global form) and thereupon any or all
temporary Notes (other than any Global Note) may be surrendered in exchange
therefor, at each office or agency maintained by the Company pursuant to
Section 5.02 and the Trustee or such authenticating agent shall authenticate and
deliver in exchange for such temporary Notes an equal aggregate principal amount
of Notes in certificated form. Such exchange shall be made by the Company at its
own expense and without any charge therefor. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits and subject to the
same limitations under this Indenture as Notes in certificated form
authenticated and delivered hereunder.

Section 2.09. Cancellation of Notes Paid, Etc. All Notes surrendered for the
purpose of payment, repurchase, conversion, exchange or registration of
transfer, shall, if surrendered to the Company or any Paying Agent or any Note
Registrar or any Conversion Agent, be surrendered to the Trustee and promptly
canceled by it, or, if surrendered to the Trustee, shall be promptly canceled by
it, and no Notes shall be issued in lieu thereof except as expressly permitted
by any of the provisions of this Indenture. The Trustee shall dispose of
canceled Notes in accordance with its customary procedures and, after such
disposition, shall deliver a certificate of such disposition to the Company, at
the Company’s written request. If the Company shall acquire any of the Notes,
such acquisition shall not operate as satisfaction of the indebtedness
represented by such Notes unless and until the same are delivered to the Trustee
for cancellation.

Section 2.10. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Noteholders as a convenience to holders of the
Notes; provided, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Notes or on such
notice and that reliance may be placed only on the other identification numbers
printed on the Notes. The Company will promptly notify the Trustee in writing of
any change in the “CUSIP” numbers.

Section 2.11. Additional Notes; Repurchases. The Company may, without the
consent of the Noteholders and notwithstanding Section 2.01, reopen this
Indenture and issue additional Notes hereunder with the same terms and with the
same CUSIP number as the Notes initially issued hereunder in an unlimited
aggregate principal amount, which will form the same series with the Notes
initially issued hereunder, provided that no such additional Notes may be issued
unless they will be fungible with the original Notes for U.S. federal income tax
and securities law purposes. Prior to the issuance of any such additional Notes,
the Company shall deliver to the Trustee a Company Order, an Officers’
Certificate and an Opinion of Counsel, such Officers’ Certificate and Opinion of
Counsel to cover such matters, in addition to those required by Section 17.05,
as the Trustee shall reasonably request. The Company may also from time to time
repurchase the Notes in open market purchases or negotiated transactions without
prior notice to Noteholders.

Section 2.12. Interest Act (Canada). For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest is made payable
hereunder or in the Notes at any rate or percentage for or based on a period of
360 days, the yearly rate or percentage of interest to

 

24



--------------------------------------------------------------------------------

which such rate or percentage of interest is equivalent is the rate or
percentage stipulated herein or in the Notes multiplied by the actual number of
days in the calendar year and divided by 360. The foregoing sentence is for
disclosure purposes only and shall not otherwise affect the terms of this
Indenture or the Notes. To the extent that the Interest Act (Canada) is
applicable, all interest which accrues under this Indenture or the Notes shall
be calculated using the nominal rate method and not the effective rate method
and the deemed reinvestment principle shall not apply to such calculations.

ARTICLE 3

[INTENTIONALLY OMITTED]

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.01. Satisfaction and Discharge. This Indenture shall upon request of
the Company contained in an Officers’ Certificate cease to be of further effect,
and the Trustee, at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when (a) all Notes
theretofore authenticated and delivered (other than (i) Notes which have been
destroyed, lost or stolen and which have been replaced or paid as provided in
Section 2.07 and (ii) Notes for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Company and thereafter
repaid to the Company or discharged from such trust, as provided in
Section 5.04(d)) have been delivered to the Trustee for cancellation; (b) the
Company has paid or caused to be paid, or delivered or caused to be delivered,
all other sums payable and consideration to be delivered hereunder by the
Company; and (c) the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with. Notwithstanding the satisfaction and
discharge of this Indenture, the obligations of the Company to the Trustee under
Section 8.06 shall survive.

ARTICLE 5

PARTICULAR COVENANTS OF THE COMPANY

Section 5.01. Payment of Principal, Premium, Interest and Additional Interest.
The Company covenants and agrees that it will cause to be paid the principal of
and premium, if any (including the Fundamental Change Repurchase Price), and
accrued and unpaid interest and Additional Interest, if any, on each of the
Notes at the places, at the respective times and in the manner provided herein
and in the Notes. Each installment of accrued and unpaid interest, and
Additional Interest, if any, on the Notes due on any Additional Interest Payment
Date (as defined in the Registration Rights Agreement), may be paid by mailing
checks for the amount payable to Noteholders entitled thereto as they shall
appear on the registry books of the Company; provided that, with respect to any
Noteholder with an aggregate principal amount in excess of $1,000,000, at the
application of such holder in writing to the Trustee and Paying Agent (if
different from the Trustee) not later than the relevant Interest Record Date,
accrued and unpaid interest and Additional Interest, if any, on such holder’s
Notes shall be paid by wire transfer in immediately available funds to such
holder’s account in the United States, which application shall remain in effect
until the Noteholder notifies the Trustee and Paying Agent to the contrary;
provided further that payment of accrued and unpaid interest and Additional
Interest, if any, made to the Depositary shall be paid by wire transfer in
immediately available funds in accordance with such wire transfer instructions
and other procedures provided by the Depositary from time to time.

 

25



--------------------------------------------------------------------------------

Section 5.02. Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, The City of New York, an office or agency where the Notes
may be surrendered for registration of transfer or exchange or for presentation
for payment or repurchase (“Paying Agent”) or for conversion (“Conversion
Agent”) and where notices and demands to or upon the Company in respect of the
Notes and this Indenture may be served. The Company will give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office or the office or agency of the Trustee in
the Borough of Manhattan, The City of New York.

The Company may also from time to time designate co-registrars one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York, for such purposes. The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency. The terms “Paying Agent” and
“Conversion Agent” include any such additional or other offices or agencies, as
applicable.

The Company hereby initially designates the Trustee as the Paying Agent, Note
Registrar, Custodian and Conversion Agent and the Corporate Trust Office and the
office or agency of the Trustee in the Borough of Manhattan each shall be
considered as one such office or agency of the Company for each of the aforesaid
purposes.

Section 5.03. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 8.10, a Trustee, so that there shall
at all times be a Trustee hereunder.

Section 5.04. Provisions as to Paying Agent.

(a) If the Company shall appoint a Paying Agent other than the Trustee, the
Company will cause such Paying Agent to execute and deliver to the Trustee an
instrument in which such agent shall agree with the Trustee, subject to the
provisions of this Section 5.04:

(i) that it will hold all sums held by it as such agent for the payment of the
principal of and premium, if any, and accrued and unpaid interest and Additional
Interest, if any, on the Notes (whether such sums have been paid to it by the
Company or by any other obligor on the Notes) in trust for the benefit of the
holders of the Notes;

(ii) that it will give the Trustee prompt notice of any failure by the Company
(or by any other obligor on the Notes) to make any payment of the principal of
and premium, if any, and accrued and unpaid interest and Additional Interest, if
any, on the Notes when the same shall be due and payable; and

(iii) that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.

 

26



--------------------------------------------------------------------------------

The Company shall, on or before each due date of the principal of, or premium
(including the Fundamental Change Repurchase Price), if any, or accrued and
unpaid interest or Additional Interest, if any, on the Notes, deposit with the
Paying Agent a sum sufficient to pay such principal, premium (including the
Fundamental Change Repurchase Price), if any, or accrued and unpaid interest or
Additional Interest, if any, and (unless such Paying Agent is the Trustee) the
Company will promptly notify the Trustee of any failure to take such action,
provided that if such deposit is made on the due date, such deposit must be
received by the Paying Agent by 11:00 a.m., New York City time, on such date.

(b) If the Company shall act as its own Paying Agent, it will, on or before each
due date of the principal of, premium (including the Fundamental Change
Repurchase Price), if any, accrued and unpaid interest and Additional Interest,
if any, on the Notes, set aside, segregate and hold in trust for the benefit of
the holders of the Notes a sum sufficient to pay such principal, premium
(including the Fundamental Change Repurchase Price), if any, accrued and unpaid
interest and Additional Interest, if any, so becoming due and will promptly
notify the Trustee in writing of any failure to take such action and of any
failure by the Company (or any other obligor under the Notes) to make any
payment of the principal of, premium (including the Fundamental Change
Repurchase Price), if any, accrued and unpaid interest and Additional Interest,
if any, on the Notes when the same shall become due and payable.

(c) Anything in this Section 5.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge of
this Indenture, or for any other reason, pay or cause to be paid to the Trustee
all sums held in trust by the Company or any Paying Agent hereunder as required
by this Section 5.04, such sums to be held by the Trustee upon the trusts herein
contained and upon such payment by the Company or any Paying Agent to the
Trustee, the Company or such Paying Agent shall be released from all further
liability with respect to such sums.

(d) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal of or premium (including
the Fundamental Change Repurchase Price), if any, accrued and unpaid interest
and Additional Interest, if any, on any Note and remaining unclaimed for two
years after such principal, premium (including the Fundamental Change Repurchase
Price), interest or Additional Interest has become due and payable shall be paid
to the Company on request of the Company contained in an Officers’ Certificate,
or (if then held by the Company) shall be discharged from such trust; and the
holder of such Note shall thereafter, as an unsecured general creditor, look
only to the Company for payment thereof, and all liability of the Trustee or
such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Company cause to be published once, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in The Borough of Manhattan, The City of New York,
New York, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than thirty days from the date of
such publication, any unclaimed balance of such money then remaining will be
repaid to the Company.

 

27



--------------------------------------------------------------------------------

Section 5.05. Existence. Subject to Article 12, the Company will do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence.

Section 5.06. Rule 144A Information Requirement and Annual Reports. (a) At any
time the Company is not subject to Sections 13 or 15(d) of the Exchange Act, the
Company shall, so long as any of the Notes or any shares of Common Stock
issuable upon conversion thereof shall, at such time, constitute “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act,
promptly provide to the Trustee and shall, upon written request, provide to any
holder, beneficial owner or prospective purchaser of such Notes or any shares of
Common Stock issued upon conversion of such Notes, the information required to
be delivered pursuant to Rule 144A(d)(4) under the Securities Act to facilitate
the resale of such Notes or shares of Common Stock pursuant to Rule 144A under
the Securities Act. The Company shall take such further action as any holder or
beneficial owner of such Notes or such Common Stock may reasonably request to
the extent required from time to time to enable such holder or beneficial holder
to sell such Notes or shares of Common Stock in accordance with Rule 144A under
the Securities Act, as such rule may be amended from time to time.

(b) The Company will deliver to the Trustee within fifteen (15) days after the
filing of the same with the Commission, copies of the quarterly and annual
reports and of the information, documents and other reports, if any, which the
Company is required to file with the Commission pursuant to Section 13 or 15(d)
of the Exchange Act, and shall otherwise comply with the requirements of Trust
Indenture Act section 314(a); provided that only the Trustee may institute a
legal proceeding to enforce such delivery obligation.

(c) Delivery of such reports, information and documents to the Trustee is for
informational purposes only, and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to conclusively rely exclusively on an Officers’ Certificate).

Section 5.07. Stay, Extension and Usury Laws. The Company and each of the
Guarantors covenant (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law that
would prohibit or forgive the Company or any of the Guarantors from paying all
or any portion of the principal of or interest on the Notes as contemplated
herein, wherever enacted, now or at any time hereafter in force, or that may
affect the covenants or the performance of this Indenture; and the Company and
each of the Guarantors (to the extent it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

Section 5.08. Compliance Certificate; Statements as to Defaults. The Company
shall deliver to the Trustee within 120 days after the end of each fiscal year
of the Company (beginning with the fiscal year ending on December 30, 2006) an
Officers’ Certificate stating whether or not the signer thereof has knowledge of
any failure by the Company to comply with all conditions and covenants then
required to be performed under this Indenture and, if so, specifying each such
failure and the nature thereof.

 

28



--------------------------------------------------------------------------------

In addition, the Company shall deliver to the Trustee, as soon as possible and
in any event within thirty days after the Company becomes aware of the
occurrence of any Event of Default or Default, an Officers’ Certificate setting
forth the details of such Event of Default or Default, its status and the action
that the Company proposes to take with respect thereto.

Section 5.09. Additional Interest. If Additional Interest is payable by the
Company pursuant to the Registration Rights Agreement, the Company shall deliver
to the Trustee an Officers’ Certificate to that effect stating (a) the amount of
such Additional Interest that is payable and (b) the date on which such interest
is payable. Unless and until a Responsible Officer of the Trustee receives at
the Corporate Trust Office such a certificate, the Trustee may assume without
inquiry that no such Additional Interest is payable. If the Company has paid
Additional Interest directly to the Persons entitled to them, the Company shall
deliver to the Trustee an Officers’ Certificate setting forth the particulars of
such payment.

Section 5.10. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.

Section 5.11. Additional Subsidiary Guarantees. If the Company or any of its
Subsidiaries shall acquire or create another Subsidiary after the date of this
Indenture, then such newly acquired or created Subsidiary shall execute a
Subsidiary Guarantee, in accordance with the terms of this Indenture; provided,
that the foregoing shall not apply to Subsidiaries that qualify as
Securitization Trusts or Warehouse Trusts for so long as they continue to
constitute Securitization Trusts, Warehouse Trusts, or any special purpose
Subsidiary formed for the limited purpose of participating in a financing
arrangement secured by Receivables sold to that special purpose Subsidiary by
the Company or another Subsidiary.

ARTICLE 6

LISTS OF NOTEHOLDERS AND REPORTS BY

THE COMPANY AND THE TRUSTEE

Section 6.01. Lists of Noteholders. The Company covenants and agrees that it
will furnish or cause to be furnished to the Trustee, semi-annually, not more
than fifteen days after each March 1 and September 1 in each year beginning with
September 1, 2007, and at such other times as the Trustee may request in
writing, within thirty days after receipt by the Company of any such request (or
such lesser time as the Trustee may reasonably request in order to enable it to
timely provide any notice to be provided by it hereunder), a list in such form
as the Trustee may reasonably require of the names and addresses of the
Noteholders as of a date not more than fifteen days (or such other date as the
Trustee may reasonably request in order to so provide any such notices) prior to
the time such information is furnished, except that no such list need be
furnished so long as the Trustee is acting as Note Registrar.

Section 6.02. Preservation and Disclosure of Lists.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the Noteholders
contained in the most recent list furnished to it as provided in Section 6.01 or
maintained by the Trustee in its capacity as Note Registrar, if so acting. The
Trustee may destroy any list furnished to it as provided in Section 6.01 upon
receipt of a new list so furnished.

 

29



--------------------------------------------------------------------------------

(b) The rights of Noteholders to communicate with other Noteholders with respect
to their rights under this Indenture or under the Notes and the corresponding
rights and duties of the Trustee, shall be as provided by the Trust Indenture
Act.

(c) Every Noteholder, by receiving and holding the same, agrees with the Company
and the Trustee that neither the Company nor the Trustee nor any agent of either
of them shall be held accountable by reason of any disclosure of information as
to names and addresses of Noteholders made pursuant to the Trust Indenture Act.

Section 6.03. Reports by Trustee.

(a) The Trustee shall transmit to holders such reports concerning the Trustee
and its actions under this Indenture as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided pursuant thereto. If
required by Section 313(a) of the Trust Indenture Act, the Trustee shall, within
sixty days after each May 15 following the date of this Indenture, deliver to
holders a brief report, dated as of such May 15, that complies with the
provisions of such Section 313(a).

(b) A copy of each such report shall, at the time of such transmission to
Noteholders, be filed by the Trustee with each stock exchange and automated
quotation system upon which the Notes are listed and with the Company. The
Company will notify the Trustee in writing within a reasonable time when the
Notes are listed on any stock exchange or automated quotation system and when
any such listing is discontinued.

ARTICLE 7

DEFAULTS AND REMEDIES

Section 7.01. Events of Default. The following events shall be “Events of
Default” with respect to the Notes:

(a) default in any payment of interest, including any Additional Interest, on
any Note when due and payable, and the default continues for a period of thirty
days;

(b) default in the payment of principal of any Note when due and payable on the
Maturity Date, upon required repurchase, upon declaration of acceleration or
otherwise;

(c) failure by the Company to comply with its obligation to convert the Notes
into cash and shares of Common Stock, as applicable, upon exercise of a holder’s
conversion right and such failure continues for a period of five days;

(d) failure by the Company to comply with its obligations under Article 12;

(e) failure by the Company to issue a Fundamental Change Company Notice for a
period of ten days after such notice becomes due in accordance with
Section 16.02(b);

 

30



--------------------------------------------------------------------------------

(f) failure by the Company for sixty days after written notice from the Trustee
or the holders of at least 25% in principal amount of the Notes then outstanding
(a copy of which notice, if given by holders, also to be given to the Trustee)
has been received by the Company to comply with any of its other agreements
contained in the Notes or this Indenture, which notice shall state that it is a
“Notice of Default” hereunder;

(g) default by the Company or any Subsidiary of the Company in the payment of
the principal or interest on any mortgage, agreement or other instrument under
which there may be outstanding, or by which there may be secured or evidenced,
any debt for money borrowed in excess of $25 million in the aggregate of the
Company and/or any such Subsidiary, whether such debt now exists or shall
hereafter be created, resulting in such debt becoming or being declared due and
payable, and such acceleration shall not have been rescinded or annulled within
thirty days after written notice of such acceleration has been received by the
Company or such Subsidiary;

(h) a final judgment for the payment of $25 million or more rendered against the
Company or any Subsidiary of the Company, and such amount is not covered by
insurance or indemnity or not discharged or stayed within thirty days after
(i) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (ii) the date on which all rights to appeal have been
extinguished;

(i) except as permitted by this Indenture, any Subsidiary Guarantee shall be
held in a judicial proceeding to be unenforceable or invalid or shall cease for
any reason to be in full force and effect, or any Guarantor, or any Person
acting in behalf of any Guarantor, shall deny or disaffirm its obligations under
its Subsidiary Guarantee;

(j) the Company or any Subsidiary of the Company that is a “significant
subsidiary” (as defined in Regulation S-X under the Exchange Act) or any group
of Subsidiaries of the Company that in the aggregate would constitute a
“significant subsidiary” shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to the Company
or any such Subsidiary or group of Subsidiaries or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of the Company or any such Subsidiary or group of Subsidiaries
or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due; or

(k) an involuntary case or other proceeding shall be commenced against the
Company or any Subsidiary of the Company that is a “significant subsidiary” (as
defined in Regulation S-X under the Exchange Act) or any group of Subsidiaries
of the Company that in the aggregate would constitute a “significant subsidiary”
seeking liquidation, reorganization or other relief with respect to the Company
or such Subsidiary or group of Subsidiaries or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of the Company or such Subsidiary or group of Subsidiaries or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of ninety consecutive days.

 

31



--------------------------------------------------------------------------------

In case one or more Events of Default shall have occurred and be continuing
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body), then, and in each and every such case
(other than an Event of Default specified in Section 7.01(j) or Section 7.01(k)
with respect to the Company (and not solely with respect to a “significant
subsidiary” (as defined in Regulation S-X under the Exchange Act) of the
Company, or a group of Subsidiaries of the Company that in aggregate would
constitute a “significant subsidiary” of the Company), unless the principal of
all of the Notes shall have already become due and payable, either the Trustee
or the holders of at least 25% in aggregate principal amount of the Notes then
outstanding determined in accordance with Section 9.04, by notice in writing to
the Company (and to the Trustee if given by Noteholders), may declare 100% of
the principal of and premium, if any, and accrued and unpaid interest and
accrued and unpaid Additional Interest, if any, on all the Notes to be due and
payable immediately, and upon any such declaration the same shall become and
shall be immediately due and payable, anything in this Indenture or in the Notes
contained to the contrary notwithstanding. If an Event of Default specified in
Section 7.01(j) or Section 7.01(k) with respect to the Company (and not solely
with respect to a “significant subsidiary” (as defined in Regulation S-X under
the Exchange Act) of the Company, or a group of Subsidiaries of the Company that
in aggregate would constitute a “significant subsidiary” of the Company) occurs
and is continuing, the principal of all the Notes and accrued and unpaid
interest and accrued and unpaid Additional Interest, if any, shall be
immediately due and payable. This provision, however, is subject to the
conditions that if, at any time after the principal of the Notes shall have been
so declared due and payable, and before any judgment or decree for the payment
of the monies due shall have been obtained or entered as hereinafter provided,
the Company shall pay or shall deposit with the Trustee a sum sufficient to pay
installments of accrued and unpaid interest and accrued and unpaid Additional
Interest, if any, upon all Notes and the principal of and premium, if any, on
any and all Notes that shall have become due otherwise than by acceleration
(with interest on overdue installments of accrued and unpaid interest and
accrued and unpaid Additional Interest, if any, (to the extent that payment of
such interest is enforceable under applicable law) and on such principal and
premium, if any, at the rate borne by the Notes at such time) and amounts due to
the Trustee pursuant to Section 8.06, and if (1) rescission would not conflict
with any judgment or decree of a court of competent jurisdiction and (2) any and
all Events of Defaults under this Indenture, other than the nonpayment of
principal of and premium, if any, and accrued and unpaid interest and accrued
and unpaid Additional Interest, if any, on Notes that shall have become due
solely by such acceleration, shall have been cured or waived pursuant to
Section 7.07, then and in every such case the holders of a majority in aggregate
principal amount of the Notes then outstanding, by written notice to the Company
and to the Trustee, may waive all Defaults or Events of Default with respect to
the Notes (other than a Default or an Event of Default resulting from a failure
to deliver, upon conversion, cash and shares or Common Stock, if any, due upon
conversion) and rescind and annul such declaration and its consequences (other
than a declaration or consequences, as the case may be, resulting from a failure
to deliver, upon conversion, cash and shares or Common Stock, if any, due upon
conversion) and such Default (other than a Default resulting from a failure to
deliver, upon conversion, cash and shares or Common Stock, if any, due upon
conversion) shall cease to exist,

 

32



--------------------------------------------------------------------------------

and any Event of Default arising therefrom (other than a Default resulting from
a failure to deliver, upon conversion, cash and shares or Common Stock, if any,
due upon conversion) shall be deemed to have been cured for every purpose of
this Indenture; but no such waiver or rescission and annulment shall extend to
or shall affect any subsequent Default or Event of Default, or shall impair any
right consequent thereon.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such waiver or rescission and annulment or for any other reason or shall have
been determined adversely to the Trustee, then and in every such case the
Company, the Noteholders, and the Trustee shall, subject to any determination in
such proceeding, be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the Company, the Noteholders,
and the Trustee shall continue as though no such proceeding had been instituted.

Section 7.02. Payments of Notes on Default; Suit Therefor. If an Event of
Default described in clause (a) or (b) of Section 7.01 shall have occurred, the
Company shall, upon demand of the Trustee, pay to it, for the benefit of the
holders of the Notes, the whole amount then due and payable on the Notes for
principal, premium, if any, and interest and Additional Interest, if any, with
interest on any overdue principal, premium, if any, interest and Additional
Interest, if any, at the rate borne by the Notes at such time, and, in addition
thereto, such further amount as shall be sufficient to cover any amounts due to
the Trustee under Section 8.06. If the Company shall fail to pay such amounts
forthwith upon such demand, the Trustee, in its own name and as trustee of an
express trust, may institute a judicial proceeding for the collection of the
sums so due and unpaid, may prosecute such proceeding to judgment or final
decree and may enforce the same against the Company or any other obligor upon
the Notes and collect the moneys adjudged or decreed to be payable in the manner
provided by law out of the property of the Company or any other obligor upon the
Notes, wherever situated.

In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under title 11
of the United States Code, or any other applicable law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the
Company or such other obligor, the property of the Company or such other
obligor, or in the event of any other judicial proceedings relative to the
Company or such other obligor upon the Notes, or to the creditors or property of
the Company or such other obligor, the Trustee, irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 7.02, shall be entitled
and empowered, by intervention in such proceedings or otherwise, to file and
prove a claim or claims for the whole amount of principal premium, if any, and
accrued and unpaid interest and accrued and unpaid Additional Interest, if any,
in respect of the Notes, and, in case of any judicial proceedings, to file such
proofs of claim and other papers or documents and to take such other actions as
it may deem necessary or advisable in order to have the claims of the Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel) and of the Noteholders
allowed in such judicial proceedings relative to the Company or any other
obligor on the Notes, its or their creditors, or its or their property, and to
collect and receive any monies or other property payable or

 

33



--------------------------------------------------------------------------------

deliverable on any such claims, and to distribute the same after the deduction
of any amounts due the Trustee under Section 8.06; and any receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, custodian or similar
official is hereby authorized by each of the Noteholders to make such payments
to the Trustee, as administrative expenses, and, in the event that the Trustee
shall consent to the making of such payments directly to the Noteholders, to pay
to the Trustee any amount due it for reasonable compensation, expenses, advances
and disbursements, including agents and counsel fees, and including any other
amounts due to the Trustee under Section 8.06 hereof, incurred by it up to the
date of such distribution. To the extent that such payment of reasonable
compensation, expenses, advances and disbursements out of the estate in any such
proceedings shall be denied for any reason, payment of the same shall be secured
by a lien on, and shall be paid out of, any and all distributions, dividends,
monies, securities and other property that the holders of the Notes may be
entitled to receive in such proceedings, whether in liquidation or under any
plan of reorganization or arrangement or otherwise.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder any plan of
reorganization, arrangement, adjustment or composition affecting the Noteholder
or the rights of any Noteholder thereof, or to authorize the Trustee to vote in
respect of the claim of any Noteholder in any such proceeding.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the holders of the Notes.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the holders of the Notes,
and it shall not be necessary to make any holders of the Notes parties to any
such proceedings.

Section 7.03. Application of Monies Collected by Trustee. Any monies collected
by the Trustee pursuant to this Article 7 with respect to the Notes shall be
applied in the order following, at the date or dates fixed by the Trustee for
the distribution of such monies, upon presentation of the several Notes, and
stamping thereon the payment, if only partially paid, and upon surrender
thereof, if fully paid:

First, to the payment of all amounts due the Trustee under Section 8.06;

Second, in case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of interest on the Notes, including Additional
Interest, if any, in default in the order of the maturity date of the
installments of such interest, with interest (to the extent that such interest
has been collected by the Trustee) upon the overdue installments of interest at
the rate borne by the Notes at such time, such payments to be made ratably to
the Persons entitled thereto;

 

34



--------------------------------------------------------------------------------

Third, in case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount
including the payment of the Fundamental Change Repurchase Price and the cash
component of the Conversion Obligation, if any, then owing and unpaid upon the
Notes for principal and premium, if any, and interest, including Additional
Interest, if any, with interest on the overdue principal and premium, if any,
and (to the extent that such interest has been collected by the Trustee) upon
overdue installments of interest at the rate borne by the Notes at such time,
and in case such monies shall be insufficient to pay in full the whole amounts
so due and unpaid upon the Notes, then to the payment of such principal and
premium, if any, and interest without preference or priority of principal and
premium, if any, over interest, or of interest over principal and premium, if
any, or of any installment of interest over any other installment of interest,
or of any Note over any other Note, ratably to the aggregate of such principal
and premium, if any, and accrued and unpaid interest; and

Fourth, to the payment of the remainder, if any, to the Company or any other
Person lawfully entitled thereto.

Section 7.04. Proceedings by Noteholders. No holder of any Note shall have any
right by virtue of or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, unless such holder previously shall have given to the Trustee written
notice of an Event of Default and of the continuance thereof, as hereinbefore
provided, and unless also the holders of not less than 25% in aggregate
principal amount of the Notes then outstanding shall have made written request
upon the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder and shall have offered to the Trustee such security or
indemnity reasonably satisfactory to it against any loss, liability or expense
to be incurred therein or thereby, and the Trustee for sixty days after its
receipt of such notice, request and offer of indemnity, shall have neglected or
refused to institute any such action, suit or proceeding and no direction that,
in the opinion of the Trustee, is inconsistent with such written request shall
have been given to the Trustee by the holders of a majority in principal amount
of the Notes outstanding within such sixty-day period pursuant to Section 7.07;
it being understood and intended, and being expressly covenanted by the taker
and holder of every Note with every other taker and holder and the Trustee that
no one or more Noteholders shall have any right in any manner whatever by virtue
of or by availing of any provision of this Indenture to affect, disturb or
prejudice the rights of any other Noteholder, or to obtain or seek to obtain
priority over or preference to any other such holder, or to enforce any right
under this Indenture, except in the manner herein provided and for the equal,
ratable and common benefit of all Noteholders (except as otherwise provided
herein). For the protection and enforcement of this Section 7.04, each and every
Noteholder and the Trustee shall be entitled to such relief as can be given
either at law or in equity.

Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any Noteholder to receive payment of the principal of and
premium, if any (including the Fundamental Change Repurchase Price upon
repurchase pursuant to Section 16.02), and accrued and unpaid interest and
accrued and unpaid Additional Interest, if any, on

 

35



--------------------------------------------------------------------------------

such Note, on or after the respective due dates expressed or provided for in
such Note or in this Indenture, or to institute suit for the enforcement of any
such payment on or after such respective dates against the Company shall not be
impaired or affected without the consent of such Noteholder.

Anything in this Indenture or the Notes to the contrary notwithstanding, the
holder of any Note, without the consent of either the Trustee or the holder of
any other Note, in its own behalf and for its own benefit, may enforce, and may
institute and maintain any proceeding suitable to enforce, its rights of
conversion as provided herein.

Section 7.05. Proceedings by Trustee. In case of an Event of Default the Trustee
may in its discretion proceed to protect and enforce the rights vested in it by
this Indenture by such appropriate judicial proceedings as are necessary to
protect and enforce any of such rights, either by suit in equity or by action at
law or by proceeding in bankruptcy or otherwise, whether for the specific
enforcement of any covenant or agreement contained in this Indenture or in aid
of the exercise of any power granted in this Indenture, or to enforce any other
legal or equitable right vested in the Trustee by this Indenture or by law.

Section 7.06. Remedies Cumulative and Continuing. Except as provided in the last
paragraph of Section 2.07, all powers and remedies given by this Article 7 to
the Trustee or to the Noteholders shall, to the extent permitted by law, be
deemed cumulative and not exclusive of any thereof or of any other powers and
remedies available to the Trustee or the holders of the Notes, by judicial
proceedings or otherwise, to enforce the performance or observance of the
covenants and agreements contained in this Indenture, and no delay or omission
of the Trustee or of any holder of any of the Notes to exercise any right or
power accruing upon any Default or Event of Default shall impair any such right
or power, or shall be construed to be a waiver of any such Default or any
acquiescence therein; and, subject to the provisions of Section 7.04, every
power and remedy given by this Article 7 or by law to the Trustee or to the
Noteholders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Noteholders.

Section 7.07. Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders. The holders of a majority in aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 9.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee with respect to Notes; provided, however, that (a) such
direction shall not be in conflict with any rule of law or with this Indenture,
and (b) the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction. The Trustee may refuse to follow any
direction that it determines is unduly prejudicial to the rights of any other
holder or that would involve the Trustee in personal liability. The holders of a
majority in aggregate principal amount of the Notes at the time outstanding
determined in accordance with Section 9.04 may on behalf of the holders of all
of the Notes waive any past Default or Event of Default hereunder and its
consequences except (i) a default in the payment of premium, accrued and unpaid
interest or accrued and unpaid Additional Interest, if any, on, or the principal
(including any Fundamental Change Repurchase Price) of, the Notes when due that
has not been cured pursuant to the provisions of Section 7.01, (ii) a failure by
the Company to deliver cash and shares of Common Stock (or cash in lieu of
fractional shares), if any, upon conversion of the Notes or (iii) a default in
respect of a covenant or provision hereof which under Article 11 cannot be
modified or amended without the consent of each holder of an outstanding

 

36



--------------------------------------------------------------------------------

Note affected. Upon any such waiver the Company, the Trustee and the holders of
the Notes shall be restored to their former positions and rights hereunder; but
no such waiver shall extend to any subsequent or other Default or Event of
Default or impair any right consequent thereon. Whenever any Default or Event of
Default hereunder shall have been waived as permitted by this Section 7.07, said
Default or Event of Default shall for all purposes of the Notes and this
Indenture be deemed to have been cured and to be not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.

Section 7.08. Notice of Defaults. The Trustee shall, within ninety days after
the occurrence and continuance of a Default of which a Responsible Officer has
actual knowledge, mail to all Noteholders as the names and addresses of such
holders appear upon the Note Register, notice of all Defaults known to a
Responsible Officer, unless such Defaults shall have been cured or waived before
the giving of such notice; and provided that, except in the case of a Default in
the payment of the principal of, or premium, if any, accrued and unpaid interest
or accrued and unpaid Additional Interest, if any, on any of the Notes,
including without limiting the generality of the foregoing any Default in the
payment of any Fundamental Change Repurchase Price, then in any such event the
Trustee shall be protected in withholding such notice if and so long as a
committee of trust officers of the Trustee in good faith determine that the
withholding of such notice is in the interests of the Noteholders.

Section 7.09. Undertaking to Pay Costs. All parties to this Indenture agree, and
each holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; provided that the provisions of this Section 7.09 (to the extent
permitted by law) shall not apply to any suit instituted by the Trustee, to any
suit instituted by any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% in principal amount of the Notes at the time outstanding
determined in accordance with Section 9.04, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or premium, if
any, accrued and unpaid interest or accrued and unpaid Additional Interest, if
any, on any Note (including, but not limited to, the Fundamental Change
Repurchase Price with respect to the Notes being repurchased as provided in this
Indenture) on or after the due date expressed or provided for in such Note or to
any suit for the enforcement of the right to convert any Note in accordance with
the provisions of Article 15.

ARTICLE 8

CONCERNING THE TRUSTEE

Section 8.01. Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing or waiver of all Events
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture. In case an Event of
Default has occurred (which has not been cured or waived) the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs; provided that if an Event of Default occurs and is continuing, the
Trustee will be under no obligation to exercise any of the rights or powers
under this Indenture at the

 

37



--------------------------------------------------------------------------------

request or direction of any of the holders unless such holders have offered to
the Trustee reasonable indemnity or security against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that

(a) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:

(i) the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture and, after it has been qualified
thereunder, the Trust Indenture Act, and the Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture and the Trust Indenture Act against the Trustee; and

(ii) in the absence of bad faith and willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture;

(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless it shall be proved
that the Trustee was grossly negligent in ascertaining the pertinent facts;

(c) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the holders
of not less than a majority in principal amount of the Notes at the time
outstanding determined as provided in Section 9.04 relating to the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred upon the Trustee, under this
Indenture;

(d) whether or not therein provided, every provision of this Indenture relating
to the conduct or affecting the liability of, or affording protection to, the
Trustee shall be subject to the provisions of this Section;

(e) the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-registrar with respect to the Notes;

(f) if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred, unless such Responsible Officer of
the Trustee had actual knowledge of such event;

 

38



--------------------------------------------------------------------------------

(g) in the absence of written investment direction from the Company, all cash
received by the Trustee shall be placed in a non-interest bearing trust account.
In no event shall the Trustee be liable for the selection of investments or for
investment losses incurred thereon or for losses incurred as a result of the
liquidation of any such investment prior to its maturity date or the failure of
the party directing such investments prior to its maturity date or the failure
of the party directing such investment to provide timely written investment
direction, and the Trustee shall have no obligation to invest or reinvest any
amounts held hereunder in the absence of such written investment direction from
the Company; and

(h) in the event that the Trustee is also acting as Custodian, Note Registrar,
Paying Agent, Conversion Agent or transfer agent hereunder, the rights and
protections afforded to the Trustee pursuant to this Article 8 shall also be
afforded to such Custodian, Note Registrar, Paying Agent, Conversion Agent or
transfer agent.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.

Section 8.02. Reliance on Documents, Opinions, Etc. Except as otherwise provided
in Section 8.01:

(a) the Trustee may conclusively rely and shall be fully protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, Note, coupon or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties;

(b) any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officers’ Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any
resolution of the Board of Directors may be evidenced to the Trustee by a copy
thereof certified by the Secretary or an Assistant Secretary of the Company;

(c) the Trustee may consult with counsel and require an opinion of counsel and
any advice of such counsel or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel;

(d) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Noteholders pursuant to the provisions of this Indenture, unless such
Noteholders shall have offered to the Trustee security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby;

(e) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice,

 

39



--------------------------------------------------------------------------------

request, direction, consent, order, bond, debenture or other paper or document,
but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company, personally
or by agent or attorney;

(f) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, custodians, nominees
or attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent, custodian, nominee or attorney appointed by
it with due care hereunder; and

(g) the permissive rights of the Trustee enumerated herein shall not be
construed as duties.

In no event shall the Trustee be liable for any consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action other than any such loss or damage caused by the Trustee’s
willful misconduct or gross negligence. The Trustee shall not be charged with
knowledge of any Default or Event of Default with respect to the Notes, unless
either (1) a Responsible Officer shall have actual knowledge of such Default or
Event of Default or (2) written notice of such Default or Event of Default shall
have been given to the Trustee by the Company or by any holder of the Notes.

Section 8.03. No Responsibility for Recitals, Etc. The recitals contained herein
and in the Notes (except in the Trustee’s certificate of authentication) shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Company of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.

Section 8.04. Trustee, Paying Agents, Conversion Agents or Registrar May Own
Notes. The Trustee, any Paying Agent, any Conversion Agent or Note Registrar, in
its individual or any other capacity, may become the owner or pledgee of Notes
with the same rights it would have if it were not the Trustee, Paying Agent,
Conversion Agent or Note Registrar.

Section 8.05. Monies to Be Held in Trust. All monies received by the Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received. Money held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law. The Trustee shall be under no liability for interest on any money
received by it hereunder except as may be agreed from time to time by the
Company and the Trustee.

Section 8.06. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, reasonable compensation for all services rendered by it hereunder
in any capacity (which shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust) as mutually agreed to in
writing between the Trustee and the Company, and the Company will pay or
reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the

 

40



--------------------------------------------------------------------------------

Trustee in accordance with any of the provisions of this Indenture in any
capacity thereunder (including the reasonable compensation and the expenses and
disbursements of its agents and counsel and of all Persons not regularly in its
employ) except any such expense, disbursement or advance as may arise from its
gross negligence, willful misconduct or bad faith. The Company also covenants to
indemnify the Trustee in any capacity under this Indenture and any other
document or transaction entered into in connection herewith and its agents and
any authenticating agent for, and to hold them harmless against, any loss,
liability or expense incurred without gross negligence, willful misconduct or
bad faith on the part of the Trustee, its officers, directors, agents or
employees, or such agent or authenticating agent, as the case may be, and
arising out of or in connection with the acceptance or administration of this
trust or in any other capacity hereunder, including the costs and expenses of
defending themselves against any claim of liability in the premises. The
obligations of the Company under this Section 8.06 to compensate or indemnify
the Trustee and to pay or reimburse the Trustee for expenses, disbursements and
advances shall be secured by a a senior claim to which the Notes are hereby made
subordinate on all money or property held or collected by the Trustee, except,
subject to the effect of Section 7.03, funds held in trust herewith for the
benefit of the holders of particular Notes. The Trustee’s right to receive
payment of any amounts due under this Section 8.06 shall not be subordinate to
any other liability or indebtedness of the Company (even though the Notes may be
so subordinated). The obligation of the Company under this Section 8.06 shall
survive the satisfaction and discharge of this Indenture and the earlier
resignation or removal or the Trustee. The Company need not pay for any
settlement made without its consent, which consent shall not be unreasonably
withheld. The indemnification provided in this Section 8.06 shall extend to the
officers, directors, agents and employees of the Trustee.

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 7.01(j) or
Section 7.01(k) occurs, the expenses and the compensation for the services are
intended to constitute expenses of administration under any bankruptcy,
insolvency or similar laws.

Section 8.07. Officers’ Certificate as Evidence. Except as otherwise provided in
Section 8.01, whenever in the administration of the provisions of this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence, willful misconduct, recklessness and
bad faith on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate delivered to the Trustee, and such
Officers’ Certificate, in the absence of gross negligence, willful misconduct,
recklessness and bad faith on the part of the Trustee, shall be full warrant to
the Trustee for any action taken or omitted by it under the provisions of this
Indenture upon the faith thereof.

Section 8.08. Conflicting Interests of Trustee. After qualification of this
Indenture under the Trust Indenture Act, if the Trustee has or shall acquire a
conflicting interest within the meaning of the Trust Indenture Act, the Trustee
shall either (a) eliminate such interest within ninety days, (b) apply to the
Commission for permission to continue as Trustee or (c) resign, to the extent
and in the manner provided by, and subject to the provisions of, the Trust
Indenture Act and this Indenture.

Section 8.09. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000. If such Person publishes reports of condition

 

41



--------------------------------------------------------------------------------

at least annually, pursuant to law or to the requirements of any supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such Person shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article.

Section 8.10. Resignation or Removal of Trustee.

(a) The Trustee may at any time resign by giving written notice of such
resignation to the Company and by mailing notice thereof to the Noteholders at
their addresses as they shall appear on the Note Register. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, executed by order of the Board of Directors,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment within sixty days after the mailing of
such notice of resignation to the Noteholders, the resigning Trustee may, upon
ten Business Days’ notice to the Company and the Noteholders, petition any court
of competent jurisdiction for the appointment of a successor trustee, or any
Noteholder who has been a bona fide holder of a Note or Notes for at least six
months may, subject to the provisions of Section 7.09, on behalf of himself and
all others similarly situated, petition any such court for the appointment of a
successor trustee. Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, appoint a successor trustee.

(b) In case at any time any of the following shall occur:

(i) the Trustee shall fail to comply with Section 8.08 within a reasonable time
after written request therefor by the Company or by any Noteholder who has been
a bona fide holder of a Note or Notes for at least six months, or

(ii) the Trustee shall cease to be eligible in accordance with the provisions of
Section 8.09 and shall fail to resign after written request therefor by the
Company or by any such Noteholder, or

(iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 7.09, any Noteholder who has been a bona fide holder
of a Note or Notes for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor trustee. Such court
may thereupon, after such notice, if any, as it may deem proper and prescribe,
remove the Trustee and appoint a successor trustee.

 

42



--------------------------------------------------------------------------------

(c) The holders of a majority in aggregate principal amount of the Notes at the
time outstanding, as determined in accordance with Section 9.04, may at any time
remove the Trustee and nominate a successor trustee that shall be deemed
appointed as successor trustee unless within ten days after notice to the
Company of such nomination the Company objects thereto, in which case the
Trustee so removed or any Noteholder, upon the terms and conditions and
otherwise as in Section 8.10(a) provided, may petition any court of competent
jurisdiction for an appointment of a successor trustee.

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 8.10 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 8.11.

Section 8.11. Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 8.10 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amounts then due it pursuant to the provisions of Section 8.06,
execute and deliver an instrument transferring to such successor trustee all the
rights and powers of the trustee so ceasing to act. Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers. Any trustee ceasing to act shall, nevertheless,
retain a senior claim to which the Notes are hereby made subordinate on all
money or property held or collected by such trustee as such, except for funds
held in trust for the benefit of holders of particular Notes, to secure any
amounts then due it pursuant to the provisions of Section 8.06.

No successor trustee shall accept appointment as provided in this Section 8.11
unless at the time of such acceptance such successor trustee shall be qualified
under the provisions of Section 8.08 and be eligible under the provisions of
Section 8.09.

Upon acceptance of appointment by a successor trustee as provided in this
Section 8.11, each of the Company and the successor trustee, at the written
direction and at the expense of the Company shall mail or cause to be mailed
notice of the succession of such trustee hereunder to the Noteholders at their
addresses as they shall appear on the Note Register. If the Company fails to
mail such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of the Company.

Section 8.12. Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the
corporate trust business of the Trustee (including the administration of this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that in the case of any corporation or other entity
succeeding to all or substantially all of the corporate trust business of the
Trustee such corporation or other entity shall be qualified under the provisions
of Section 8.08 and eligible under the provisions of Section 8.09.

 

43



--------------------------------------------------------------------------------

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent appointed by such successor trustee
may authenticate such Notes either in the name of any predecessor trustee
hereunder or in the name of the successor trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Notes or in
this Indenture provided that the certificate of the Trustee shall have;
provided, however, that the right to adopt the certificate of authentication of
any predecessor Trustee or to authenticate Notes in the name of any predecessor
Trustee shall apply only to its successor or successors by merger, conversion or
consolidation.

Section 8.13. Limitation on Rights of Trustee as Creditor. If and when the
Trustee shall be or become a creditor of the Company (or any other obligor upon
the Notes), after qualification under the Trust Indenture Act, the Trustee shall
be subject to the provisions of the Trust Indenture Act regarding the collection
of the claims against the Company (or any such other obligor).

Section 8.14. Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable for any action taken by, or omission
of, the Trustee in accordance with a proposal included in such application on or
after the date specified in such application (which date shall not be less than
three Business Days after the date any officer that the Company has indicated to
the Trustee should receive such application actually receives such application,
unless any such officer shall have consented in writing to any earlier date),
unless, prior to taking any such action (or the effective date in the case of
any omission), the Trustee shall have received written instructions in
accordance with this Indenture in response to such application specifying the
action to be taken or omitted.

ARTICLE 9

CONCERNING THE NOTEHOLDERS

Section 9.01. Action by Noteholders. Whenever in this Indenture it is provided
that the holders of a specified percentage in aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the holders of such specified
percentage have joined therein may be evidenced (a) by any instrument or any
number of instruments of similar tenor executed by Noteholders in person or by
agent or proxy appointed in writing, or (b) by the record of the Noteholders
voting in favor thereof at any meeting of Noteholders duly called and held in
accordance with the provisions of Article 10, or (c) by a combination of such
instrument or instruments and any such record of such a meeting of Noteholders.
Whenever the

 

44



--------------------------------------------------------------------------------

Company or the Trustee solicits the taking of any action by the holders of the
Notes, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining
Noteholders entitled to take such action. The record date if one is selected
shall be not more than fifteen days prior to the date of commencement of
solicitation of such action.

Section 9.02. Proof of Execution by Noteholders. Subject to the provisions of
Section 8.01, Section 8.02 and Section 10.05, proof of the execution of any
instrument by a Noteholder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Notes shall be proved by the Note Register or by a certificate of the
Note Registrar. The record of any Noteholders’ meeting shall be proved in the
manner provided in Section 10.06.

Section 9.03. Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and (subject to Section 2.03) accrued and unpaid
interest and accrued and unpaid Additional Interest, if any, on such Note, for
conversion of such Note and for all other purposes; and neither the Company nor
the Trustee nor any Paying Agent nor any Conversion Agent nor any Note Registrar
shall be affected by any notice to the contrary. All such payments so made to
any holder for the time being, or upon its order, shall be valid, and, to the
extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for monies payable upon any such Note. Notwithstanding anything to the
contrary in this Indenture or the Notes following a Default, any holder of a
beneficial interest in a Global Note may directly enforce against the Company,
without the consent, solicitation, proxy, authorization or any other action of
the Depositary or any other Person, such holder’s right to exchange such
beneficial interest for a Note in certificated form in accordance with the
provisions of this Indenture.

Section 9.04. Company-Owned Notes Disregarded. In determining whether the
holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes that
are owned by the Company or any other obligor on the Notes or by any Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with the Company or any other obligor on such Notes shall be
disregarded and deemed not to be outstanding for the purpose of any such
determination; provided that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, consent, waiver or other
action only Notes that a Responsible Officer knows are so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as outstanding for the purposes of this Section 9.04 if the pledgee shall
establish to the satisfaction of the Trustee the pledgee’s right to so act with
respect to such Notes and that the pledgee is not the Company, any other obligor
on the Notes or a Person directly or indirectly controlling or controlled by or
under direct or indirect common control with the Company or any such other
obligor. In the case of a dispute as to such right, any decision by the Trustee
taken upon the advice of counsel shall be full protection to the Trustee. Upon
request of the Trustee, the Company shall furnish to the Trustee promptly an
Officers’ Certificate listing and identifying all Notes, if any, known by the
Company to be owned or held by or for the account of any of the above described
Persons; and, subject to Section 8.01, the Trustee shall be entitled to accept
such Officers’ Certificate as conclusive evidence of the facts therein set forth
and of the fact that all Notes not listed therein are outstanding for the
purpose of any such determination.

 

45



--------------------------------------------------------------------------------

Section 9.05. Revocation of Consents; Future Holders Bound. At any time prior to
(but not after) the evidencing to the Trustee, as provided in Section 9.01, of
the taking of any action by the holders of the percentage in aggregate principal
amount of the Notes specified in this Indenture in connection with such action,
any holder of a Note that is shown by the evidence to be included in the Notes
the holders of which have consented to such action may, by filing written notice
with the Trustee at its Corporate Trust Office and upon proof of holding as
provided in Section 9.02, revoke such action so far as concerns such Note.
Except as aforesaid, any such action taken by the holder of any Note shall be
conclusive and binding upon such holder and upon all future holders and owners
of such Note and of any Notes issued in exchange or substitution therefor or
upon registration of transfer thereof, irrespective of whether any notation in
regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor or upon registration of transfer thereof.

ARTICLE 10

NOTEHOLDERS’ MEETINGS

Section 10.01. Purpose of Meetings. A meeting of Noteholders may be called at
any time and from time to time pursuant to the provisions of this Article 10 for
any of the following purposes:

(a) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Noteholders pursuant to any of
the provisions of Article 7;

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 8;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 11.02; or

(d) to take any other action authorized to be taken by or on behalf of the
holders of any specified aggregate principal amount of the Notes under any other
provision of this Indenture or under applicable law.

Section 10.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Noteholders to take any action specified in Section 10.01, to be held
at such time and at such place as the Trustee shall determine. Notice of every
meeting of the Noteholders, setting forth the time and the place of such meeting
and in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 9.01, shall be mailed to
holders of such Notes at their addresses as they shall appear on the Note
Register. Such notice shall also be mailed to the Company. Such notices shall be
mailed not less than twenty nor more than ninety days prior to the date fixed
for the meeting.

Any meeting of Noteholders shall be valid without notice if the holders of all
Notes then outstanding are present in person or by proxy or if notice is waived
before or after the meeting by the holders of all Notes outstanding, and if the
Company and the Trustee are either present by duly authorized representatives or
have, before or after the meeting, waived notice.

 

46



--------------------------------------------------------------------------------

Section 10.03. Call of Meetings by Company or Noteholders. In case at any time
the Company, pursuant to a resolution of its Board of Directors, or the holders
of at least 10% in aggregate principal amount of the Notes then outstanding,
shall have requested the Trustee to call a meeting of Noteholders, by written
request setting forth in reasonable detail the action proposed to be taken at
the meeting, and the Trustee shall not have mailed the notice of such meeting
within twenty days after receipt of such request, then the Company or such
Noteholders may determine the time and the place for such meeting and may call
such meeting to take any action authorized in Section 10.01, by mailing notice
thereof as provided in Section 10.02.

Section 10.04. Qualifications for Voting. To be entitled to vote at any meeting
of Noteholders a Person shall (a) be a holder of one or more Notes on the record
date pertaining to such meeting or (b) be a Person appointed by an instrument in
writing as proxy by a holder of one or more Notes on the record date pertaining
to such meeting. The only Persons who shall be entitled to be present or to
speak at any meeting of Noteholders shall be the Persons entitled to vote at
such meeting and their counsel and any representatives of the Trustee and its
counsel and any representatives of the Company and its counsel.

Section 10.05. Regulations. Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Noteholders, in regard to proof of the holding of
Notes and of the appointment of proxies, and in regard to the appointment and
duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Noteholders as provided in Section 10.03, in which case the Company or the
Noteholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by vote of the holders of a majority in principal
amount of the Notes represented at the meeting and entitled to vote at the
meeting.

Subject to the provisions of Section 9.04, at any meeting of Noteholders each
Noteholder or proxyholder shall be entitled to one vote for each $1,000
principal amount of Notes held or represented by him; provided, however, that no
vote shall be cast or counted at any meeting in respect of any Note challenged
as not outstanding and ruled by the chairman of the meeting to be not
outstanding. The chairman of the meeting shall have no right to vote other than
by virtue of Notes held by it or instruments in writing as aforesaid duly
designating it as the proxy to vote on behalf of other Noteholders. Any meeting
of Noteholders duly called pursuant to the provisions of Section 10.02 or
Section 10.03 may be adjourned from time to time by the holders of a majority of
the aggregate principal amount of Notes represented at the meeting, whether or
not constituting a quorum, and the meeting may be held as so adjourned without
further notice.

 

47



--------------------------------------------------------------------------------

Section 10.06. Voting. The vote upon any resolution submitted to any meeting of
Noteholders shall be by written ballot on which shall be subscribed the
signatures of the Noteholders or of their representatives by proxy and the
outstanding principal amount of the Notes held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record in duplicate of
the proceedings of each meeting of Noteholders shall be prepared by the
secretary of the meeting and there shall be attached to said record the original
reports of the inspectors of votes on any vote by ballot taken thereat and
affidavits by one or more Persons having knowledge of the facts setting forth a
copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 10.02. The record shall show the principal amount of the
Notes voting in favor of or against any resolution. The record shall be signed
and verified by the affidavits of the permanent chairman and secretary of the
meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 10.07. No Delay of Rights by Meeting. Nothing contained in this Article
10 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Noteholders or any rights expressly or impliedly conferred
hereunder to make such call, any hindrance or delay in the exercise of any right
or rights conferred upon or reserved to the Trustee or to the Noteholders under
any of the provisions of this Indenture or of the Notes.

ARTICLE 11

SUPPLEMENTAL INDENTURES

Section 11.01. Supplemental Indentures Without Consent of Noteholders. The
Company, when authorized by the resolutions of the Board of Directors, the
Guarantors and the Trustee, at the Company’s expense, may from time to time and
at any time enter into an indenture or indentures supplemental hereto for one or
more of the following purposes:

(a) to cure any ambiguity, omission, defect or inconsistency in this Indenture
in a manner that does not individually or in the aggregate adversely affect the
rights of any holder of Notes in any respect;

(b) to provide for the assumption by a Successor Company of the obligations of
the Company under this Indenture pursuant to Article 12;

(c) to add guarantees and additional Guarantors with respect to the Notes;

(d) to secure the Notes;

(e) to add to the covenants of the Company such further covenants, restrictions
or conditions for the benefit of the Noteholders or surrender any right or power
conferred upon the Company;

 

48



--------------------------------------------------------------------------------

(f) to make any other change that does not adversely affect the rights of any
holder (provided that (i) any amendment to conform the terms of the Notes to the
terms set forth in this Indenture shall not be deemed to be adverse to any
holder and (ii) any amendment to conform the terms of the Notes to the
description contained in the Offering Memorandum shall not be deemed to be
adverse to any holder);

(g) to comply with any requirements of the Commission in connection with the
qualification of this Indenture under the Trust Indenture Act; or

(h) to make provisions with respect to the conversion of the Notes as required
by Section 15.06.

Upon the written request of the Company, accompanied by a Board Resolution
authorizing the execution of such supplemental indenture, the Trustee is hereby
authorized to join with the Company in the execution of any such supplemental
indenture, to make any further appropriate agreements and stipulations that may
be therein contained and to accept the conveyance, transfer and assignment of
any property thereunder, but the Trustee shall not be obligated to, but may in
its discretion, enter into any supplemental indenture that affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise.

Any supplemental indenture authorized by the provisions of this Section 11.01
may be executed by the Company and the Trustee without the consent of the
holders of any of the Notes at the time outstanding, notwithstanding any of the
provisions of Section 11.02.

Section 11.02. Supplemental Indentures With Consent of Noteholders. With the
consent (evidenced as provided in Article 9) of the holders of at least a
majority in aggregate principal amount of the Notes at the time outstanding
(determined in accordance with Article 9 and including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes), the Company, when authorized by the resolutions of the Board
of Directors, the Guarantors and the Trustee, at the Company’s expense, may from
time to time and at any time enter into an indenture or indentures supplemental
hereto for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Indenture or any supplemental
indenture or of modifying in any manner the rights of the holders of the Notes;
provided, however, that no such supplemental indenture shall:

(a) reduce the percentage in aggregate principal amount of Notes outstanding
necessary to modify or amend this Indenture or to waive any past Default or
Event of Default;

(b) reduce the rate or extend the stated time for payment of interest, including
Additional Interest, on any Note;

(c) reduce the principal of, or extend the Maturity Date of, any Note;

(d) make any change that impairs or adversely affects the conversion rights of
any Notes;

(e) reduce the Fundamental Change Repurchase Price of any Note or amend or
modify in any manner adverse to the holders of the Notes the Company’s
obligation to make such payments, whether through an amendment or waiver of
provisions in the covenants, definitions or otherwise;

 

49



--------------------------------------------------------------------------------

(f) make any Note payable in a currency other than that stated in the Note;

(g) impair the right of any holder to receive payment of principal of and
interest, including Additional Interest, if any, on such holder’s Notes on or
after the due dates therefor or to institute suit for the enforcement of any
payment on or with respect to such holder’s Note;

(h) make any change in this Article 11 that requires each holder’s consent or in
the waiver provisions in Section 7.01 or Section 7.07; or

(i) modify the ranking provisions of this Indenture in a manner that is adverse
to the holder of the Notes;

in each case without the consent of each holder of an outstanding Note affected.

Upon the written request of the Company and the Guarantors, accompanied by a
copy of the Board Resolutions of the Company authorizing the execution of any
such supplemental indenture, and upon the filing with the Trustee of evidence of
the consent of Noteholders as aforesaid and subject to Section 11.05, the
Trustee shall join with the Company and the Guarantors in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such supplemental indenture.

It shall not be necessary for the consent of the Noteholders under this
Section 11.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof. After an amendment under this Indenture becomes effective,
the Company shall mail to the holders a notice briefly describing such
amendment. However, the failure to give such notice to all the holders, or any
defect in the notice, will not impair or affect the validity of the amendment.

Section 11.03. Effect of Supplemental Indentures. Any supplemental indenture
executed pursuant to the provisions of this Article 11 shall comply with the
Trust Indenture Act, as then in effect; provided that this Section 11.03 shall
not require such supplemental indenture to be qualified under the Trust
Indenture Act prior to the time such qualification is in fact required under the
terms of the Trust Indenture Act or this Indenture has been qualified under the
Trust Indenture Act, nor shall any such qualification constitute any admission
or acknowledgment by any party to such supplemental indenture that any such
qualification is required prior to the time such qualification is in fact
required under the terms of the Trust Indenture Act or this Indenture has been
qualified under the Trust Indenture Act. Upon the execution of any supplemental
indenture pursuant to the provisions of this Article 11, this Indenture shall be
and be deemed to be modified and amended in accordance therewith and the
respective rights, limitation of rights, obligations, duties and immunities
under this Indenture of the Trustee, the Company and the Noteholders shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture for any and all purposes.

 

50



--------------------------------------------------------------------------------

Section 11.04. Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 11 may, at the Company’s expense, bear a notation in form approved by
the Trustee as to any matter provided for in such supplemental indenture. If the
Company or the Trustee shall so determine, new Notes so modified as to conform,
in the opinion of the Trustee and the Board of Directors, to any modification of
this Indenture contained in any such supplemental indenture may, at the
Company’s expense, be prepared and executed by the Company, authenticated by the
Trustee (or an authenticating agent duly appointed by the Trustee pursuant to
Section 17.11) and delivered in exchange for the Notes then outstanding, upon
surrender of such Notes then outstanding.

Section 11.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
Trustee. In addition to the documents required by Section 17.05, the Trustee
shall receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant hereto complies with
the requirements of this Article 11 and is permitted or authorized by the
Indenture.

ARTICLE 12

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

Section 12.01. Company May Consolidate, Etc. on Certain Terms.

Subject to the provisions of Section 12.02, the Company shall not consolidate
with, merge with or into, or convey, transfer or lease its properties and assets
substantially as an entirety to another Person, unless:

(a) the resulting, surviving or transferee Person (the “Successor Company”) if
not the Company shall be a corporation organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia, and
the Successor Company (if not the Company) shall expressly assume, by
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, all the obligations of the Company under the Notes,
this Indenture and, to the extent that it is otherwise still operative, the
Registration Rights Agreement; and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing under this Indenture.

Upon any such consolidation, merger, conveyance, transfer or lease the
resulting, surviving or transferee (by conveyance, lease or otherwise) Person
(if not the Company) shall succeed to, and may exercise every right and power
of, the Company under this Indenture.

For purposes of this Section 12.01, the conveyance, transfer or lease of the
properties and assets of one or more Subsidiaries of the Company substantially
as an entirety to another Person, which properties and assets, if held by the
Company instead of such Subsidiaries, would constitute the properties and assets
of the Company substantially as an entirety on a consolidated basis, shall be
deemed to be the transfer of the properties and assets of the Company
substantially as an entirety to another Person.

 

51



--------------------------------------------------------------------------------

Section 12.02. Successor Corporation to Be Substituted. In case of any such
consolidation, merger, conveyance, transfer or lease and upon the assumption by
the Successor Company, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of the due and punctual payment
of the principal of and premium, if any, accrued and unpaid interest and accrued
and unpaid Additional Interest, if any, on all of the Notes, the due and
punctual delivery or payment, as the case may be, of any consideration due upon
conversion of the Notes and the due and punctual performance of all of the
covenants and conditions of this Indenture to be performed by the Company, such
Successor Company shall succeed to and be substituted for the Company, with the
same effect as if it had been named herein as the party of the first part. Such
Successor Company thereupon may cause to be signed, and may issue either in its
own name or in the name of the Company any or all of the Notes issuable
hereunder which theretofore shall not have been signed by the Company and
delivered to the Trustee; and, upon the order of such Successor Company instead
of the Company and subject to all the terms, conditions and limitations in this
Indenture prescribed, the Trustee shall authenticate and shall deliver, or cause
to be authenticated and delivered, any Notes that previously shall have been
signed and delivered by the officers of the Company to the Trustee for
authentication, and any Notes that such Successor Company thereafter shall cause
to be signed and delivered to the Trustee for that purpose. All the Notes so
issued shall in all respects have the same legal rank and benefit under this
Indenture as the Notes theretofore or thereafter issued in accordance with the
terms of this Indenture as though all of such Notes had been issued at the date
of the execution hereof. In the event of any such consolidation, merger,
conveyance or transfer (but not in the case of a lease), the Person named as the
“Company” in the first paragraph of this Indenture or any successor that shall
thereafter have become such in the manner prescribed in this Article 12 may be
dissolved, wound up and liquidated at any time thereafter and, except in the
case of a lease, such Person shall be released from its liabilities as obligor
and maker of the Notes and from its obligations under this Indenture.

In case of any such consolidation, merger, conveyance, transfer or lease, such
changes in phraseology and form (but not in substance) may be made in the Notes
thereafter to be issued as may be appropriate.

Section 12.03. Opinion of Counsel to Be Given Trustee. No merger, consolidation,
conveyance, transfer or lease shall be effective unless the Trustee shall
receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any such consolidation, merger, conveyance, transfer or lease and
any such assumption and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, complies with the provisions
of this Article 12.

ARTICLE 13

IMMUNITY OF INCORPORATORS, SHAREHOLDERS,

OFFICERS AND DIRECTORS

Section 13.01. Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of or premium, if any, or accrued and unpaid
interest and accrued and unpaid Additional Interest, if any, on any Note, or for
any claim based thereon or otherwise in respect thereof, and no recourse under
or upon any obligation, covenant or agreement of the Company in this Indenture
or in any supplemental indenture or in any Note, or because of the creation of
any indebtedness represented thereby, shall be had against any incorporator,
shareholder, employee, agent,

 

52



--------------------------------------------------------------------------------

officer or director or Subsidiary, as such, past, present or future, of the
Company or of any successor corporation or entity, either directly or through
the Company or any successor corporation or entity, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of this Indenture and the issue of the Notes.

ARTICLE 14

GUARANTEES

Section 14.01. Subsidiary Guarantees.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally
guarantees to each holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, irrespective of the validity
and enforceability of this Indenture, the Notes or the obligations of the
Company hereunder or thereunder, that:

(i) the principal of, premium and interest and Additional Interest, if any, on
the Notes shall be promptly paid in full when due, whether at maturity, by
acceleration, redemption, repurchase or otherwise; interest on the overdue
principal of and interest and Additional Interest, if any, on the Notes, if
lawful, shall promptly be paid in full; cash and shares of Common Stock, if
applicable, due upon conversion of the Notes shall be paid or delivered, as the
case may be, as provided herein and in the Notes; and all other obligations of
the Company to the Noteholders or the Trustee hereunder or under the Notes shall
be promptly paid in full or performed, all in accordance with the terms hereof
and thereof; and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration, redemption, repurchase or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors shall be jointly and severally
obligated to pay the same immediately.

(b) The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Subsidiary Guarantee shall not be discharged except by
complete performance of the obligations contained in the Notes and this
Indenture.

 

53



--------------------------------------------------------------------------------

(c) If any holder of Notes or the Trustee is required by any court or otherwise
to return to the Company or Guarantors, or any custodian, trustee, liquidator or
other similar official acting in relation to either the Company or Guarantors,
any amount paid either to the Trustee or such holder, this Subsidiary Guarantee,
to the extent theretofore discharged, shall be reinstated in full force and
effect.

(d) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the holders of Notes in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.
Each Guarantor further agrees that, as between the Guarantors, on the one hand,
and the holders and the Trustee, on the other hand, (1) the principal of and
premium, if any, and accrued and unpaid interest and accrued and unpaid
Additional Interest, if any on the Notes guaranteed hereby may be accelerated
pursuant to Section 7.01 for the purposes of this Subsidiary Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby and (2) in the
event of any such acceleration, the obligations guaranteed under this Indenture
(whether or not due and payable) shall forthwith become due and payable by the
Guarantors for the purpose of this Subsidiary Guarantee. The Guarantors shall
have the right to seek contribution from any non-paying Guarantor so long as the
exercise of such right does not impair the rights of the holders under the
Subsidiary Guarantees.

Section 14.02. Execution and Delivery of Subsidiary Guarantees.

To evidence its Subsidiary Guarantee set forth in Section 14.01 hereof, each
Guarantor hereby agrees that a notation of such Subsidiary Guarantee
substantially in the form of Exhibit E (executed by the manual or facsimile
signature of one of its Officers) shall be endorsed by an Officer of such
Guarantor on each Note authenticated and delivered by the Trustee and that this
Indenture shall be executed on behalf of such Guarantor by an Officer of such
Guarantor.

Each Guarantor hereby agrees that its Subsidiary Guarantee set forth in
Section 14.01 hereof shall remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Subsidiary Guarantee.

If an Officer whose signature is on this Indenture or on the Subsidiary
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a Subsidiary Guarantee is endorsed, the Subsidiary Guarantee shall
be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Subsidiary Guarantee set forth
in this Indenture on behalf of the Guarantors.

 

54



--------------------------------------------------------------------------------

Section 14.03. Guarantors May Consolidate, Etc., on Certain Terms.

(a) Except as set forth in Articles 5 and 12 hereof, nothing contained in this
Indenture or in any of the Notes shall prevent any amalgamation, consolidation
or merger of a Guarantor with or into the Company or another Guarantor or shall
prevent any sale or conveyance of the property of a Guarantor, as an entirety or
substantially as an entirety, to the Company or to another Guarantor.

(b) Except as provided in Section 14.03(a) hereof or in a transaction referred
to in Section 14.04 hereof, no Guarantor may amalgamate or consolidate with or
merge with or into (whether or not such Guarantor is the surviving Person)
another corporation, Person or entity whether or not affiliated with such
Guarantor, or sell, assign, transfer, lease, convey or otherwise dispose of all
or substantially all of its assets to, another corporation, Person or entity
unless: (i) subject to the provisions of Section 14.04 hereof, the Person formed
by or surviving any such amalgamation, consolidation or merger (if other than
such Guarantor) shall assume all the obligations of such Guarantor under the
Notes and this Indenture pursuant to a supplemental indenture in form and
substance reasonably satisfactory to the Trustee; and (ii) immediately after
giving effect to such transaction, no Default or Event of Default exists.

Subject to Section 14.04 hereof, in case of any such amalgamation,
consolidation, merger, sale or conveyance and upon the assumption by the
successor Person, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of the Subsidiary Guarantee
endorsed upon the Notes and the due and punctual performance of all of the
covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person shall succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Subsidiary Guarantees
to be endorsed upon all of the Notes issuable hereunder which theretofore shall
not have been signed by the Company or such Guarantor and delivered to the
Trustee. All the Subsidiary Guarantees so issued shall in all respects have the
same legal rank and benefit under this Indenture as the Subsidiary Guarantees
theretofore and thereafter issued in accordance with the terms of this Indenture
as though all of such Subsidiary Guarantees had been issued at the date of the
execution hereof.

Section 14.04. Releases Following Sale of Assets. In the event of a sale or
other disposition of all of the assets of any Guarantor, by way of amalgamation,
merger, consolidation or otherwise, or a sale or other disposition of all of the
Capital Stock of any Guarantor, then such Guarantor (in the event of a sale or
other disposition, by way of such an amalgamation, merger, consolidation or
otherwise, of all of the Capital Stock of such Guarantor in accordance with the
provisions of this Indenture) or the corporation acquiring the property (in the
event of a sale or other disposition of all of the assets of such Guarantor),
shall be released and relieved of its obligations under its Subsidiary Guarantee
and Section 14.03 hereof. Upon delivery by the Company to the Trustee of an
Officers’ Certificate and an Opinion of Counsel to the effect that such sale or
other disposition was made by the Company in accordance with the provisions of
this Indenture, the Trustee shall execute any documents reasonably required in
order to evidence the release of any Guarantor from its obligations under its
Subsidiary Guarantee.

 

55



--------------------------------------------------------------------------------

Any Guarantor not released from its obligations under its Subsidiary Guarantee
shall remain liable for the full amount of principal of and interest and
Additional Interest, if any, on the Notes and for the other obligations of any
Guarantor under this Indenture as provided in this Article 14. The release of
any Guarantor pursuant to this Section 14.04 shall be effective whether or not
such release shall be noted on any Note then outstanding or thereafter
authenticated and delivered.

Section 14.05. Limitation on Guarantor Liability. For purposes hereof, each
Guarantor’s liability shall be that amount from time to time equal to the
aggregate liability of such Guarantor thereunder, but shall be limited to the
lesser of (i) the aggregate amount of the obligations of the Company under the
Notes and this Indenture and (ii) the amount, if any, which would not have
(A) rendered such Guarantor “insolvent” (as such term is defined in the federal
Bankruptcy Law and in the debtor and creditor law of the State of New York) or
(B) left it with unreasonably small capital at the time its Subsidiary Guarantee
was entered into, after giving effect to the incurrence of existing Indebtedness
immediately prior to such time; provided that, it shall be a presumption in any
lawsuit or other proceeding in which such Guarantor is a party that the amount
guaranteed pursuant to its Subsidiary Guarantee is the amount set forth in
clause (i) above unless any creditor, or representative of creditors of such
Guarantor, or debtor in possession or trustee in bankruptcy of such Guarantor,
otherwise proves in such a lawsuit that the aggregate liability of such
Guarantor is limited to the amount set forth in clause (ii). In making any
determination as to the solvency or sufficiency of capital of a Guarantor in
accordance with the previous sentence, the right of such Guarantor to
contribution from other Guarantors and any other rights such Guarantor may have,
contractual or otherwise, shall be taken into account.

Section 14.06. Trustee to Include Paying Agent. In case at any time any Paying
Agent other than the Trustee shall have been appointed by the Company and be
then acting hereunder, the term “Trustee” as used in this Article 14 shall in
such case (unless the context shall otherwise require) be construed as extending
to and including such Paying Agent within its meaning as fully and for all
intents and purposes as if such Paying Agent were named in this Article 14 in
place of the Trustee.

ARTICLE 15

CONVERSION OF NOTES

Section 15.01. Conversion Privilege.

(a) Upon compliance with the provisions of this Article 15, a Noteholder shall
have the right, at such holder’s option, to convert all or any portion (if the
portion to be converted is $1,000 principal amount or an integral multiple
thereof) of such Note (i) subject to satisfaction of the conditions described in
Section 15.01(b) below, at any time prior to the close of business on the second
Business Day immediately preceding the Maturity Date under the circumstances and
during the periods set forth in Section 15.01(b) below, and (ii) irrespective of
the conditions described in Section 15.01(b) below, on or after July 15, 2013
and prior to the close of business on the second Business Day immediately
preceding the Maturity Date, in each case, at an initial conversion rate (the
“Conversion Rate”) of 32.7735 shares of Common Stock (subject to adjustment as
provided in Section 15.04 of this Indenture) per $1,000 principal amount of
Notes (subject to the settlement provisions of Section 15.02, the “Conversion
Obligation”).

 

56



--------------------------------------------------------------------------------

(b) (i) The Notes may be surrendered for conversion during the five Business Day
period immediately after any five consecutive Trading Day period (the
“Measurement Period”) in which the Trading Price per $1,000 principal amount of
Notes for each day of such Measurement Period was less than 98% of the product
of the then-applicable Conversion Rate of the Notes on such Trading Day and the
Last Reported Sale Price of the Common Stock on such Trading Day. The Trading
Prices shall be determined by the Trustee pursuant to this clause and the
definition of Trading Price set forth in this Indenture. The Trustee shall have
no obligation to determine the Trading Price of the Notes unless requested by
the Company, and the Company shall have no obligation to make such request
unless a Noteholder provides the Company with reasonable evidence that the
Trading Price per $1,000 principal amount of the Notes would be less than 98% of
the product of the then-applicable Conversion Rate of the Notes and the Last
Reported Sale Price of the Common Stock at such time, at which time the Company
shall instruct the Trustee to determine the Trading Price of the Notes beginning
on the next Trading Day and on each successive Trading Day until the Trading
Price per Note is greater than or equal to 98% of the product of the
then-applicable Conversion Rate of the Notes and the Last Reported Sale Price of
the Common Stock on such Trading Day. If the Company does not, when obligated
to, instruct the Trustee to determine the Trading Price of the Notes as provided
in the preceding sentence, or if the Company gives such instruction to the
Trustee, and the Trustee fails to make such determination, then the Trading
Price per $1,000 principal amount of Notes will be deemed to be less than 98% of
the product of the Last Reported Sale Price of the Common Stock and the
Conversion Rate. If the Trading Price condition set forth above has been met,
the Company shall so notify the Noteholders, the Trustee and the Conversion
Agent. If, at any time after the Trading Price condition set forth above has
been met, the Trading Price per $1,000 principal amount of Notes is greater than
98% of the product of the then-applicable Conversion Rate of the Notes and the
Last Reported Sale Price of the Common Stock on such Trading Day, the Company
shall so notify the holders of the Notes, the Trustee and the Conversion Agent.
In either case, the Company shall promptly publish a notice indicating that the
Trading Price condition set forth above has been met or, at any time after the
Trading Price condition set forth above has been met, that the Trading Price per
$1,000 principal amount of Notes is greater than 98% of the product of the
then-applicable Conversion Rate of the Notes and the Last Reported Sale Price of
the Common Stock on the relevant Trading Day, as the case may be, in a newspaper
of general circulation in The City of New York or publish such information on
its website or through such other public medium as the Company may use at that
time.

(ii) In the event that the Company elects to:

(A) distribute to all or substantially all holders of its Common Stock rights or
warrants entitling them, for a period of not more than sixty calendar days from
the Record Date of such distribution, to subscribe for or purchase its Common
Stock, at a price per share less than the Last Reported Sale Price of the Common
Stock for the Trading Day immediately preceding the Record Date for such
distribution; or

 

57



--------------------------------------------------------------------------------

(B) distribute to all or substantially all holders of its Common Stock the
Company’s assets, debt securities, or rights to purchase securities of the
Company, which distribution has a per share value (as determined by the Board of
Directors) exceeding 10% of the Last Reported Sale Price of the Common Stock on
the Trading Day immediately preceding the date of declaration for such
distribution,

then, in each case, the Company shall notify all holders of the Notes, the
Trustee and the Conversion Agent not less than forty Business Days prior to the
Ex-Dividend Date for such distribution. Once the Company has given such notice,
the Notes may be surrendered for conversion at any time until the earlier of
(1) the close of business on the Business Day immediately prior to such
Ex-Dividend Date and (2) the Company’s announcement that such distribution will
not take place, even if the Notes are not otherwise convertible at such time.

(iii) In the event of a Fundamental Change, a Noteholder may surrender Notes for
conversion at any time from and after the twenty-fifth Business Day prior to
(or, if only determinable subsequent to such date, then as promptly as can be
determined subsequent to such twenty-fifth Business Day) the anticipated
effective date of such Fundamental Change until the Business Day immediately
preceding the Fundamental Change Repurchase Date corresponding to such
Fundamental Change. The Company shall give notice of the anticipated effective
date of the Fundamental Change in accordance with Section 16.02(b) as promptly
as practicable after the Company first determines the anticipated effective date
of such Fundamental Change.

(iv) The Notes may be surrendered for conversion in any Fiscal Quarter after the
Fiscal Quarter ending December 31, 2006, and only during such Fiscal Quarter, if
the Last Reported Sale Price of the Common Stock for at least twenty Trading
Days in a period of thirty consecutive Trading Days ending on the last Trading
Day of the immediately preceding Fiscal Quarter is more than 130% of the
then-applicable Conversion Price on the last day of such preceding Fiscal
Quarter (such price, the “Conversion Trigger Price”). The Conversion Agent, on
behalf of the Company, shall determine at the beginning of each Fiscal Quarter
commencing at any time after December 31, 2006 whether the Notes may be
surrendered for conversion in accordance with this clause (iv) and shall notify
the Company and the Trustee.

Section 15.02. Conversion Procedure.

(a) [Reserved].

(b) Subject to this Section 15.02, the Company will satisfy the Conversion
Obligation with respect to each $1,000 principal amount of Notes surrendered for
conversion in cash and shares of fully paid Common Stock, if applicable, as
follows:

(i) The Company will deliver to each converting Noteholder, on the third Trading
Day immediately following the last day of the related Cash Settlement Averaging
Period, cash and shares of Common Stock, if any, equal to the sum of the Daily
Settlement Amounts for each of the thirty Trading Days during the related Cash
Settlement Averaging Period.

 

58



--------------------------------------------------------------------------------

(ii) The Company will also deliver to each converting Noteholder cash in lieu of
fractional shares of Common Stock as set forth pursuant to clause (l) below.

(iii) The Daily Settlement Amounts shall be determined by the Company promptly
following the last day of the Cash Settlement Averaging Period. Promptly after
such determination of the Daily Settlement Amounts and the amount of cash
deliverable in lieu of fractional shares, the Company shall notify the Trustee
and the Conversion Agent of the Daily Settlement Amounts and the amount of cash
in lieu of fractional shares of Common Stock. The Trustee and the Conversion
Agents shall have no responsibility for any such determination.

(c) [Reserved.]

(d) Before any holder of a Note shall be entitled to convert the same as set
forth above, such holder shall (i) in the case of a Global Note, comply with the
procedures of the Depositary in effect at that time and, if required, pay funds
equal to interest payable on the next Interest Payment Date to which such holder
is not entitled as set forth in Section 15.02(j) and, if required, all transfer
or similar taxes, if any, and (ii) in the case of a Note issued in certificated
form, (1) complete and manually sign and deliver an irrevocable notice to the
Conversion Agent in the form on the reverse of such certificated Note (or a
facsimile thereof) (Exhibit B hereto) (a “Notice of Conversion”) at the office
of the Conversion Agent and shall state in writing therein the principal amount
of Notes to be converted and the name or names (with addresses) in which such
holder wishes the certificate or certificates for any shares of Common Stock, if
any, to be delivered upon settlement of the Conversion Obligation to be
registered, (2) surrender such Notes, duly endorsed to the Company or in blank
(and accompanied by appropriate endorsement and transfer documents), at the
office of the Conversion Agent, (3) if required, pay funds equal to interest
payable on the next Interest Payment Date to which such holder is not entitled
as set forth in Section 15.02(j), (4) if required, furnish appropriate
endorsements and transfer documents, and (5) if required, pay all transfer or
similar taxes, if any. The Trustee (and if different, the relevant Conversion
Agent) shall notify the Company of any conversion pursuant to this Article 15 on
the date of such conversion. No Notice of Conversion with respect to any Notes
may be surrendered by a holder thereof if such holder has also delivered a
Fundamental Change Repurchase Notice to the Company in respect of such Notes and
not validly withdrawn such Fundamental Change Repurchase Notice in accordance
with Section 16.03.

If more than one Note shall be surrendered for conversion at one time by the
same holder, the Conversion Obligation with respect to such Notes, if any, that
shall be payable upon conversion shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof to the extent
permitted thereby) so surrendered.

(e) A Note shall be deemed to have been converted immediately prior to the close
of business on the date (the “Conversion Date”) that the holder has complied
with the requirements set forth in clause (d). Payment of cash and delivery of
shares of Common Stock, if any, pursuant to Section 15.02(b) in satisfaction of
the Conversion Obligation shall be made by the Company in no event later than
the date specified in Section 15.02(b) by paying such cash

 

59



--------------------------------------------------------------------------------

(including any cash in lieu of fractional shares), to the holder of a Note
surrendered for conversion, or such holder’s nominee or nominees, and issuing or
causing to be issued, and delivering to the Conversion Agent or to such holder,
or such holder’s nominee or nominees, certificates or a book-entry transfer
through the Depositary for the number of full shares of Common Stock to which
such holder shall be entitled as part of such Conversion Obligation.

(f) In case any Note shall be surrendered for partial conversion, the Company
shall execute and the Trustee shall authenticate and deliver to or upon the
written order of the holder of the Note so surrendered, without charge to such
holder, a new Note or Notes in authorized denominations in an aggregate
principal amount equal to the unconverted portion of the surrendered Note.

(g) If a holder submits a Note for conversion, the Company shall pay all stamp
and other duties, if any, that may be imposed by the United States or any
political subdivision thereof or taxing authority thereof or therein with
respect to the issuance of shares of Common Stock, if any, upon the conversion.
However, the holder shall pay any such tax that is due because the holder
requests any shares of Common Stock to be issued in a name other than the
holder’s name. The Conversion Agent may refuse to deliver the certificates
representing the shares of Common Stock being issued in a name other than the
holder’s name until the Trustee receives a sum sufficient to pay any tax that
will be due because the shares are to be issued in a name other than the
holder’s name. Nothing herein shall preclude any tax withholding required by law
or regulations.

(h) Except as provided in Section 15.04, no adjustment shall be made for
dividends on any shares issued upon the conversion of any Note as provided in
this Article.

(i) Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Notes effected
through any Conversion Agent other than the Trustee.

(j) Upon conversion, a Noteholder shall not receive any separate cash payment
for accrued and unpaid interest and Additional Interest, if any, except as set
forth below. The Company’s settlement of the Conversion Obligations as described
above shall be deemed to satisfy its obligation to pay the principal amount of
the Note and accrued and unpaid interest and Additional Interest, if any, to,
but not including, the Conversion Date. As a result, accrued and unpaid interest
and Additional Interest, if any, to, but not including, the Conversion Date
shall be deemed to be paid in full rather than cancelled, extinguished or
forfeited. Notwithstanding the preceding sentence, if Notes are converted after
the close of business on a Interest Record Date, holders of such Notes as of the
close of business on the Interest Record Date will receive the interest and
Additional Interest, if any, payable on such Notes on the corresponding Interest
Payment Date notwithstanding the conversion. Notes surrendered for conversion
during the period from the close of business on any Interest Record Date to the
opening of business on the corresponding Interest Payment Date must be
accompanied by payment of an amount equal to the interest and Additional
Interest, if any, payable on the Notes so converted; provided, however, that no
such payment shall be required (1) if the Company has specified a Fundamental

 

60



--------------------------------------------------------------------------------

Change Repurchase Date that is after a Interest Record Date but on or prior to
the corresponding Interest Payment Date, (2) to the extent of any overdue
interest, if any, existing at the time of conversion with respect to such Note
or (3) if the Notes are surrendered for conversion after the close of business
on the Interest Record Date immediately preceding the Maturity Date and before
the close of business on the second Business Day immediately preceding the
Maturity Date. Except as described above, no payment or adjustment will be made
for accrued and unpaid interest and Additional Interest, if any, on converted
Notes.

(k) The Person in whose name the certificate for any shares of Common Stock
delivered upon conversion is registered shall be treated as a shareholder of
record as of the close of business on the last day of the Cash Settlement
Averaging Period; provided, however, if the last day of the Cash Settlement
Averaging Period occurs on any date when the stock transfer books of the Company
shall be closed, such occurrence shall not be effective to constitute the Person
or Persons entitled to receive any such shares of Common Stock due upon
conversion as the record holder or holders of such shares of Common Stock on
such date, but such occurrence shall be effective to constitute the Person or
Persons entitled to receive such shares of Common Stock as the record holder or
holders thereof for all purposes at the close of business on the next succeeding
day on which such stock transfer books are open. Upon conversion of Notes, such
Person shall no longer be a Noteholder.

(l) No fractional shares of Common Stock shall be issued upon conversion of any
Note or Notes. For each Note surrendered for conversion, the number of full
shares that shall be issued upon conversion thereof shall be computed on the
basis of the aggregate Daily Settlement Amounts for the applicable Cash
Settlement Averaging Period and any fractional shares remaining after such
computation shall be paid in cash. If more than one Note shall be surrendered
for conversion at one time by the same holder, the number of full shares that
shall be issued upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Notes (or specified portions thereof) so
surrendered. Instead of any fractional share of Common Stock that would
otherwise be issued upon conversion of any Note or Notes (or specified portions
thereof), the Company shall pay a cash adjustment in respect of such fraction
(calculated to the nearest one-100th of a share), as determined by the Company,
in an amount equal to the same fraction of the Last Reported Sale Price of the
Common Stock on the last Trading Day of the applicable Cash Settlement Averaging
Period.

Section 15.03. Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes.

(a) Notwithstanding anything herein to the contrary, the Conversion Rate
applicable to each Note that is surrendered for conversion, in accordance with
this Article 15, at any time from, and including, the effective date of a
Make-Whole Fundamental Change until, and including, the close of business on the
Business Day immediately prior to the related Fundamental Change Repurchase Date
corresponding to such Make-Whole Fundamental Change, shall be increased to an
amount equal to the Conversion Rate that would, but for this Section 15.03,
otherwise apply to such Note pursuant to this Article 15, plus an amount equal
to the Make-Whole Conversion Rate Adjustment.

 

61



--------------------------------------------------------------------------------

As used herein, “Make-Whole Conversion Rate Adjustment” shall mean, with respect
to each Make-Whole Fundamental Change and each applicable Note, an amount equal
to the Applicable Increase. As used herein, “Applicable Increase” shall mean,
with respect to a Make-Whole Fundamental Change, the amount set forth in the
following table that corresponds to the effective date of such Make-Whole
Fundamental Change (the “Effective Date”) and the Stock Price for such
Make-Whole Fundamental Change, all as determined by the Company:

Applicable Increase

(per $1,000 principal amount of Notes)

 

Effective Date

   $24.41    $25.00    $30.00    $35.00    $40.00    $45.00    $50.00    $55.00
   $60.00    $65.00    $70.00    $75.00    $80.00    $85.00

September 13, 2006

   8.2    7.8    5.5    4.0    3.1    2.5    2.1    1.7    1.5    1.3    1.1   
1.0    0.9    0.8

September 15, 2007

   8.2    7.8    5.3    3.8    2.9    2.3    1.9    1.5    1.3    1.1    1.0   
0.9    0.8    0.7

September 15, 2008

   8.2    7.7    5.0    3.5    2.6    2.0    1.6    1.3    1.1    1.0    0.8   
0.7    0.7    0.6

September 15, 2009

   8.2    7.5    4.7    3.2    2.3    1.7    1.3    1.1    0.9    0.8    0.7   
0.6    0.5    0.5

September 15, 2010

   8.2    7.4    4.3    2.7    1.8    1.3    1.0    0.8    0.7    0.6    0.5   
0.4    0.4    0.4

September 15, 2011

   8.2    7.1    3.8    2.1    1.3    0.9    0.6    0.5    0.4    0.3    0.3   
0.3    0.2    0.2

September 15, 2012

   8.2    6.8    2.9    1.2    0.5    0.3    0.2    0.1    0.1    0.1    0.1   
0.1    0.1    0.1

September 15, 2013

   8.2    7.2    0.6    0.0    0.0    0.0    0.0    0.0    0.0    0.0    0.0   
0.0    0.0    0.0

provided, however, that:

(i) if the actual Stock Price of such Make-Whole Fundamental Change is between
two Stock Prices listed in the table above under the column titled “Stock
Price,” or if the actual Effective Date of such Make-Whole Fundamental Change is
between two Effective Dates listed in the table above in the row immediately
below the title “Effective Date,” then the Applicable Increase for such
Make-Whole Fundamental Change shall be determined by the Company by linear
interpolation between the Applicable Increases set forth for such higher and
lower Stock Prices, or for such earlier and later Effective Dates based on a 365
day year, as applicable;

(ii) if the actual Stock Price of such Make-Whole Fundamental Change is greater
than $85.00 per share (subject to adjustment in the same manner as the
Conversion Rate as provided in Section 15.04), or if the actual Stock Price of
such Make-Whole Fundamental Change is less than $24.41 per share (subject to
adjustment in the same manner as the Conversion Rate as provided in
Section 15.04), then the Applicable Increase shall be equal to zero and this
Section 15.03 shall not require the Company to increase the Conversion Rate with
respect to such Make-Whole Fundamental Change;

(iii) if an event occurs that requires, pursuant to this Article 15 (other than
solely pursuant to this Section 15.03), an adjustment to the Conversion Rate,
then, on the date and at the time such adjustment is so required to be made,
each price set forth in the table above under the column titled “Stock Price”
shall be deemed to be adjusted so that such Stock Price, at and after such time,
shall be equal to the product of (1) such Stock Price as in effect immediately
before such adjustment to such Stock Price and (2) a fraction whose numerator is
the Conversion Rate in effect immediately before such adjustment to the
Conversion Rate and whose denominator is the Conversion Rate to be in effect, in
accordance with this Article 15, immediately after such adjustment to the
Conversion Rate;

 

62



--------------------------------------------------------------------------------

(iv) in the case of a Make-Whole Fundamental Change that is a Fundamental Change
pursuant to clause (ii) of the definition thereof pursuant to which the Common
Stock will be converted into cash, securities or other property, upon
effectiveness of such Make-Whole Fundamental Change, the Notes will be
convertible into cash and Reference Property as described in Section 15.06;

(v) each Applicable Increase amount set forth in the table above shall be
adjusted in the same manner in which, and for the same events for which, the
Conversion Rate is to be adjusted pursuant to Section 15.03 through
Section 15.04; and

(vi) in no event will the total number of shares of Common Stock issuable upon
conversion of the Notes exceed 40.9668 per $1,000 principal amount of Notes,
subject to adjustment in the same manner as the Conversion Rate pursuant to
Section 15.04.

(b) As soon as practicable after the Company determines the anticipated
Effective Date of any proposed Make-Whole Fundamental Change, the Company shall
mail to each Noteholder, the Trustee and the Conversion Agent written notice of,
and shall issue a press release indicating, and publicly announce, through a
public medium that is customary for such announcements, and publish on the
Company’s website, the anticipated effective date of such proposed Make-Whole
Fundamental Change. Each such press release notice, announcement and publication
shall also state that in connection with such Make-Whole Fundamental Change, the
Company shall increase, in accordance herewith, the Conversion Rate applicable
to Notes entitled as provided herein to such increase (along with a description
of how such increase shall be calculated and the time periods during which Notes
must be surrendered in order to be entitled to such increase). No later than the
actual Effective Date of each Make-Whole Fundamental Change, the Company shall
mail to each Noteholder, the Trustee and the Conversion Agent written notice of,
and shall issue a press release indicating, and publicly announce, through a
public medium that is customary for such announcements, and publish on the
Company’s website, such Effective Date and the amount by which the Conversion
Rate has been so increased.

Nothing in this Section 15.03 shall prevent an adjustment to the Conversion Rate
pursuant to Section 15.04 in respect of a Make-Whole Fundamental Change.

Section 15.04. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as follows:

(a) In case the Company shall issue shares of Common Stock as a dividend or
distribution to all holders of the outstanding Common Stock, on shares of Common
Stock, or if the Company effects a share split or share combination, the
Conversion Rate will be adjusted based on the following formula:

LOGO [g22293image_198.jpg]

 

63



--------------------------------------------------------------------------------

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Ex-Dividend
Date for such dividend or distribution, or the effective date of such share
split or share combination, as the case may be; CR’    =    the Conversion Rate
in effect immediately after the Ex-Dividend Date for such dividend or
distribution, or the effective date of such share split or share combination, as
the case may be; OS0    =    the number of shares of Common Stock outstanding
immediately prior to the Ex-Dividend Date for such dividend or distribution, or
the effective date of such share split or share combination, as the case may be;
and OS’    =    the number of shares of Common Stock outstanding immediately
after such dividend or distribution, or the effective date of such share split
or share combination, as the case may be.

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date fixed for such dividend or distribution, or the
effective date for such share split or share combination. If any dividend or
distribution of the type described in this Section 15.04(a) is declared but not
so paid or made, or the outstanding shares of Common Stock are not split or
combined, as the case may be, the Conversion Rate shall be immediately
readjusted, effective as of the date the Board of Directors determines not to
pay such dividend or distribution, or split or combine the outstanding shares of
Common Stock, as the case may be, to the Conversion Rate that would then be in
effect if such dividend, distribution, share split or share combination had not
been declared.

(b) In case the Company shall distribute to all or substantially all holders of
its Common Stock any rights or warrants entitling them for a period of not more
than sixty days after the Record Date of such distribution to subscribe for or
purchase shares of the Common Stock, at a price per share less than the Last
Reported Sale Price of the Common Stock on the Trading Day immediately preceding
the Record Date for such distribution, the Conversion Rate shall be adjusted
based on the following formula:

LOGO [g22293image_199.jpg]

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Ex-Dividend
Date for such distribution; CR’    =    the Conversion Rate in effect
immediately after the Ex-Dividend Date for such distribution;

 

64



--------------------------------------------------------------------------------

OS0    =    the number of shares of the Common Stock that are outstanding
immediately prior to the Ex-Dividend Date for such distribution; X    =    the
total number of shares of the Common Stock issuable pursuant to such rights or
warrants; and Y    =    the number of shares of the Common Stock equal to the
aggregate price payable to exercise such rights or warrants, divided by the
average of the Last Reported Sale Prices of Common Stock over the ten
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date relating to such distribution of such rights or warrants.

Such adjustment shall be successively made whenever any such rights or warrants
are distributed and shall become effective immediately after the opening of
business on the Ex-Dividend Date for such distribution. The Company shall not
issue any such rights or warrants in respect of shares of the Common Stock held
in treasury by the Company. To the extent that shares of the Common Stock are
not delivered after the expiration of such rights or warrants, the Conversion
Rate shall be readjusted to the Conversion Rate that would then be in effect had
the adjustments made upon the issuance of such rights or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered. If such rights or warrants are not so issued, the Conversion Rate
shall again be adjusted to be the Conversion Rate that would then be in effect
if such Ex-Dividend Date for such distribution had not been fixed.

In determining whether any rights or warrants entitle the holders to subscribe
for or purchase shares of the Common Stock at less than such Last Reported Sale
Price of the Common Stock, and in determining the aggregate offering price of
such shares of the Common Stock, there shall be taken into account any
consideration received by the Company for such rights or warrants and any amount
payable on exercise or conversion thereof, the value of such consideration, if
other than cash, to be determined by the Board of Directors. In no event shall
the Conversion Rate be decreased pursuant to this Section 15.04(b).

(c) In case the Company shall distribute shares of its Capital Stock, evidences
of its indebtedness or other of its assets or property other than (i) dividends
or distributions covered by Section 15.04(a) and Section 15.04(b),
(ii) dividends or distributions paid exclusively in cash, and (iii) Spin-Offs to
which the provisions set forth below in this Section 15.04(c) shall apply (any
of such shares of Capital Stock, indebtedness, or other asset or property
hereinafter in this Section 15.04(c) called the “Distributed Property”), to all
or substantially all holders of its Common Stock, then, in each such case the
Conversion Rate shall be adjusted based on the following formula:

LOGO [g22293image_200.jpg]

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Ex-Dividend
Date for such distribution;

 

65



--------------------------------------------------------------------------------

CR’    =    the Conversion Rate in effect immediately after the Ex-Dividend Date
for such distribution; SP0    =    the average of the Last Reported Sale Prices
of the Common Stock over the ten consecutive Trading Day period ending on the
Trading Day immediately preceding the Ex-Dividend Date for such distribution;
and FMV    =    the fair market value (as determined by the Board of Directors)
of the shares of Capital Stock, evidences of indebtedness, assets or property
distributed with respect to each outstanding share of the Common Stock on the
Ex-Dividend Date for such distribution.

Such adjustment shall become effective immediately prior to the opening of
business on the Ex-Dividend Date for such distribution; provided that if “FMV”
as set forth above is equal to or greater than “SP0” as set forth above, in lieu
of the foregoing adjustment, adequate provision shall be made so that each
Noteholder shall receive on the date on which the Distributed Property is
distributed to holders of Common Stock, for each $1,000 principal amount of
Notes upon conversion, the amount of Distributed Property such holder would have
received had such holder owned a number of shares of Common Stock equal to the
Conversion Rate on the Record Date for such distribution. If such distribution
is not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. If the Board of Directors determines “FMV” for purposes
of this Section 15.04(c) by reference to the actual or when issued trading
market for any securities, it must in doing so consider the prices in such
market over the same period used in computing the Last Reported Sale Prices of
the Common Stock over the ten consecutive Trading Day period ending on the
Trading Day immediately preceding the Ex-Dividend Date for such distribution.

With respect to an adjustment pursuant to this Section 15.04(c) where there has
been a dividend or other distribution on the Common Stock of shares of Capital
Stock of any class or series, or similar equity interest, of or relating to a
Subsidiary or other business unit of the Company (a “Spin-Off”), the Conversion
Rate in effect immediately before the close of business on the tenth Trading Day
immediately following, and including, the effective date of the Spin-Off will be
increased based on the following formula:

LOGO [g22293image_201.jpg]

where

 

CR0    =    the Conversion Rate in effect immediately prior to the tenth Trading
Day immediately following, and including, the effective date of the Spin-Off;
CR’    =    the Conversion Rate in effect immediately after the tenth Trading
Day immediately following, and including, the effective date of the Spin-Off;
FMV0    =    the average of the Last Reported Sale Prices of the Capital Stock
or similar equity interest distributed to holders of the Common Stock applicable
to one share of the Common Stock over the first ten consecutive Trading Day
period immediately following, and including, the effective date of the Spin-Off;
and

 

66



--------------------------------------------------------------------------------

MP0    =    the average of the Last Reported Sale Prices of the Common Stock
over the first ten consecutive Trading Day period immediately following and
including the effective date of the Spin-Off.

The adjustment to the Conversion Rate under the preceding paragraph shall become
effective immediately prior to the opening of business on the day immediately
following the tenth Trading Day immediately following, and including, the
effective date of the Spin-Off; provided that, for purposes of determining the
Conversion Rate, in respect of any conversion during the ten Trading Days
immediately following, and including, the effective date of any Spin-Off,
references in the portion of this Section 15.04(c) related to Spin-Offs to ten
Trading Days shall be deemed replaced with such lesser number of Trading Days as
have elapsed between the effective date of such Spin-Off and the Conversion Date
for such conversion.

Rights or warrants distributed by the Company to all holders of its Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock, including Common Stock, (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (“Trigger Event”): (i) are deemed to be transferred
with such shares of the Common Stock; (ii) are not exercisable; and (iii) are
also issued in respect of future issuances of the Common Stock, shall be deemed
not to have been distributed for purposes of this Section 15.04 (and no
adjustment to the Conversion Rate under this Section 15.04 will be required)
until the occurrence of the earliest Trigger Event, whereupon such rights and
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made under this
Section 15.04(c). If any such right or warrant, including any such existing
rights or warrants distributed prior to the date of this Indenture, are subject
to events, upon the occurrence of which such rights or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and Ex-Dividend Date with respect to new
rights or warrants with such rights (and a termination or expiration of the
existing rights or warrants without exercise by any of the holders thereof). In
addition, in the event of any distribution (or deemed distribution) of rights or
warrants, or any Trigger Event or other event (of the type described in the
preceding sentence) with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Conversion Rate
under this Section 15.04 was made, (1) in the case of any such rights or
warrants that shall all have been redeemed or repurchased without exercise by
any holders thereof, the Conversion Rate shall be readjusted upon such final
redemption or repurchase to give effect to such distribution or Trigger Event,
as the case may be, as though it were a cash distribution, equal to the per
share redemption or repurchase price received by a holder or holders of Common
Stock with respect to such rights or warrants (assuming such holder had retained
such rights or warrants), made to all holders of Common Stock as of the date of
such redemption or repurchase, and (2) in the case of such rights or warrants
that shall have expired or been terminated without exercise by any holders
thereof, the Conversion Rate shall be readjusted as if such rights and warrants
had not been issued.

 

67



--------------------------------------------------------------------------------

For purposes of this Section 15.04(c), Section 15.04(a), and Section 15.04(b),
any dividend or distribution to which this Section 15.04(c) is applicable that
also includes shares of Common Stock, or rights or warrants to subscribe for or
purchase shares of Common Stock to which Section 15.04(b) applies (or both),
shall be deemed instead to be (1) a dividend or distribution of the evidences of
indebtedness, assets or shares of capital stock other than such shares of Common
Stock or rights or warrants to which Section 15.04(c) applies (and any
Conversion Rate adjustment required by this Section 15.04(c) with respect to
such dividend or distribution shall then be made) immediately followed by (2) a
dividend or distribution of such shares of Common Stock or such rights or
warrants (and any further Conversion Rate adjustment required by
Section 15.04(a) and Section 15.04(b) with respect to such dividend or
distribution shall then be made), except (A) the Ex-Dividend Date of such
dividend or distribution shall be substituted as “the Ex-Dividend Date,” “the
Ex-Dividend Date relating to such distribution of such rights or warrants” and
“the Ex-Dividend Date for such distribution” within the meaning of
Section 15.04(a) and Section 15.04(b) and (B) any shares of Common Stock
included in such dividend or distribution shall not be deemed “outstanding
immediately prior to the Ex-Dividend Date for such dividend or distribution, or
the effective date of such share split or share combination, as the case may be”
within the meaning of Section 15.04(a) or “outstanding immediately prior to the
Ex-Dividend Date for such dividend or distribution” within the meaning of
Section 15.04(b).

(d) If any cash dividend or distribution is made to all or substantially all
holders of its Common Stock, the Conversion Rate shall be adjusted based on the
following formula:

LOGO [g22293image_203.jpg]

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Ex-Dividend
Date for such dividend or distribution; CR’    =    the Conversion Rate in
effect immediately after the Ex-Dividend Date for such dividend or distribution;
SP0    =    the Last Reported Sale Price of the Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and C    =    the amount in cash per share the Company distributes to holders of
its Common Stock.

Such adjustment shall become effective immediately after the opening of business
on the Ex-Dividend Date for such dividend or distribution; provided that if the
portion of the cash so distributed applicable to one share of the Common Stock
is equal to or greater than SP0 as set forth above, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Noteholder shall have
the right to receive on the date on which the relevant cash dividend or

 

68



--------------------------------------------------------------------------------

distribution is distributed to holders of Common Stock, for each $1,000
principal amount of Notes upon conversion, the amount of cash such holder would
have received had such holder owned a number of shares equal to the Conversion
Rate on the Record Date for such distribution. If such dividend or distribution
is not so paid or made, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.

For the avoidance of doubt, for purposes of this Section 15.04(d), in the event
of any reclassification of the Common Stock, as a result of which the Notes
become convertible into more than one class of Common Stock, if an adjustment to
the Conversion Rate is required pursuant to this Section 15.04(d), references in
this Section to one share of Common Stock or Last Reported Sale Price of one
share of Common Stock shall be deemed to refer to a unit or to the price of a
unit consisting of the number of shares of each class of Common Stock into which
the Notes are then convertible equal to the numbers of shares of such class
issued in respect of one share of Common Stock in such reclassification. The
above provisions of this paragraph shall similarly apply to successive
reclassifications.

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for the Common Stock and the cash and value of
any other consideration included in the payment per share of the Common Stock
exceeds the Last Reported Sale Price of the Common Stock on the Trading Day next
succeeding the last date on which tenders or exchanges may be made pursuant to
such tender or exchange offer, the Conversion Rate shall be increased based on
the following formula:

LOGO [g22293image_204.jpg]

where

 

CR0    =    the Conversion Rate in effect at the close of business on the last
Trading Day of the period of ten consecutive Trading Days commencing on the
Trading Day next succeeding the date such tender or exchange offer expires; CR’
   =    the Conversion Rate in effect at the open of business on first day
following the last Trading Day of the period of ten consecutive Trading Days
commencing on the Trading Day next succeeding the date such tender or exchange
offer expires; AC    =    the aggregate value of all cash and any other
consideration (as determined by the Board of Directors) paid or payable for
shares of Common Stock purchased in such tender or exchange offer; OS0    =   
the number of shares of Common Stock outstanding immediately prior to the date
such tender or exchange offer expires;

 

69



--------------------------------------------------------------------------------

OS’   =   the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires (after giving effect to such tender
offer or exchange offer); and SP’   =   the average of the Last Reported Sale
Prices of Common Stock over the ten consecutive Trading Day period commencing on
the Trading Day next succeeding the date such tender or exchange offer expires,

such adjustment to become effective immediately prior to the opening of business
on the day immediately following the tenth Trading Day next succeeding the date
such tender or exchange offer expires; provided that, for purposes of
determining the Conversion Rate, in respect of any conversion during the ten
Trading Days following the date that any such tender or exchange offer expires,
references in this Section 15.04(e) to ten Trading Days shall be deemed replaced
with such lesser number of Trading Days as have elapsed between the date that
such tender or exchange offer expires and the Conversion Date for such
conversion. If the Company is obligated to purchase shares pursuant to any such
tender or exchange offer, but the Company is permanently prevented by applicable
law from effecting any or all or any portion of such purchases or all such
purchases are rescinded, the Conversion Rate shall again be adjusted to be the
Conversion Rate that would then be in effect if such tender or exchange offer
had not been made or had been made only in respect of the purchases that had
been effected. In no event shall the Conversion Rate be decreased pursuant to
this Section 15.04(e).

(f) The term “Record Date” shall mean, with respect to any dividend,
distribution or other transaction or event in which the holders of Common Stock
(or other security) have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

(g) Except as stated herein, the Company shall not adjust the Conversion Rate
for the issuance of shares of its Common Stock or any securities convertible
into or exchangeable for shares of its Common Stock or the right to purchase
shares of its Common Stock or such convertible or exchangeable securities.

(h) [Reserved.]

(i) In addition to those required by clauses (a), (b), (c), (d) and (e) of this
Section 15.04, and to the extent permitted by applicable law and subject to the
applicable rules of the New York Stock Exchange, the Company from time to time
may increase the Conversion Rate by any amount for a period of at least twenty
Business Days if the Board of Directors determines that such increase would be
in the Company’s best interest. In addition, the Company may also (but is not
required to) increase the Conversion Rate to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock in connection with
any dividend or distribution of shares (or rights to acquire shares) or similar
event. Whenever the Conversion Rate is increased pursuant to the preceding
sentence, the Company shall mail to the holder of each Note at its last address
appearing on the Note Register provided for in Section 2.06 a notice

 

70



--------------------------------------------------------------------------------

of the increase at least fifteen days prior to the date the increased Conversion
Rate takes effect, and such notice shall state the increased Conversion Rate and
the period during which it will be in effect.

(j) The applicable Conversion Rate will not be adjusted:

(i) upon the issuance of any shares of the Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of the Common Stock under any plan;

(ii) upon the issuance of any shares of the Common Stock or restricted stock
units or options or rights (including shareholder appreciation rights) to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of the
Company’s Subsidiaries;

(iii) upon the issuance of any shares of the Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the date the
Notes were first issued;

(iv) for a change in the par value of the Common Stock;

(v) for accrued and unpaid interest, including Additional Interest, if any; or

(vi) for any transactions described in this Section 15.04 if Noteholders
participate (as a result of holding the Notes, and at the same time as holders
of Common Stock participate) in such transactions as if such Noteholders held a
number shares of Common Stock equal to the Conversion Rate at the time such
adjustment would be required, multiplied by the principal amount (expressed in
thousands) of Notes held by such Noteholder, without having to convert their
Notes.

(k) All calculations and other determinations under this Article 15 shall be
made by the Company and shall be made to the nearest one-ten thousandth
(1/10,000) of a share.

(l) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officers’ Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a
notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall mail such notice of such adjustment of the Conversion Rate to the holder
of each Note at its last address appearing on the Note Register provided for in
Section 2.06 of this Indenture, within ten days of the effective date of such
adjustment. Failure to deliver such notice shall not affect the legality or
validity of any such adjustment.

 

71



--------------------------------------------------------------------------------

(m) For purposes of this Section 15.04, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

Section 15.05. Shares to Be Fully Paid. The Company shall provide, free from
preemptive rights, out of its authorized but unissued shares or shares held in
treasury, sufficient shares of Common Stock to provide for conversion of the
Notes from time to time as such Notes are presented for conversion.

Section 15.06. Effect of Reclassification, Consolidation, Merger or Sale.

Upon the occurrence of (i) any reclassification or change of the outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a split,
subdivision or combination covered by Section 15.04(a)), (ii) any consolidation,
merger or combination involving the Company, or (iii) any sale or conveyance of
all or substantially all of the property and assets of the Company to any other
Person, in each case as a result of which holders of Common Stock shall be
entitled to receive cash, securities or other property or assets with respect to
or in exchange for such Common Stock (any such event a “Merger Event”), then:

(a) the Company or the successor or purchasing Person, as the case may be, shall
execute with the Trustee a supplemental indenture (which shall comply with the
Trust Indenture Act as in force at the date of execution of such supplemental
indenture if such supplemental indenture is then required to so comply)
permitted under Section 11.01(f) providing for the conversion and settlement of
the Notes as set forth in this Indenture. Such supplemental indenture shall
provide for adjustments that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Article 15. If, in the case of any
Merger Event, the Reference Property includes shares of stock or other
securities and assets of a corporation other than the successor or purchasing
corporation, as the case may be, in such reclassification, change,
consolidation, merger, combination, sale or conveyance, then such supplemental
indenture shall also be executed by such other corporation and shall contain
such additional provisions to protect the interests of the holders of the Notes
as the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including to the extent required by the Board of Directors and
practicable the provisions providing for the repurchase rights set forth in
Article 16 herein.

In the event the Company shall execute a supplemental indenture pursuant to this
Section 15.06, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefore, the kind or amount of cash,
securities or property or asset that will comprise the Reference Property after
any such Merger Event, any adjustment to be made with respect thereto and that
all conditions precedent have been complied with, and shall promptly mail notice
thereof to all Noteholders. The Company shall cause notice of the execution of
such supplemental indenture to be mailed to each Noteholder, at its address
appearing on the Note Register provided for in this Indenture, within twenty
days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.

 

72



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 15.02(b), and subject to the
provisions of Section 15.01 and Section 15.03, at the effective time of such
Merger Event, (i) the right to convert each $1,000 principal amount of Notes
will be changed to a right to convert such Note into the kind and amount of
shares of stock, securities or other property or assets (including cash or any
combination thereof) that a holder of a number of shares of Common Stock equal
to the Conversion Rate immediately prior to such transaction would have owned or
been entitled to receive (the “Reference Property”) and (ii) the related
Conversion Obligation shall be settled as set forth under clause (c) below. The
Company shall not become a party to any Merger Event unless its terms are
consistent with this Section 15.06. None of the foregoing provisions shall
affect the right of a holder of Notes to convert its Notes into cash and shares
of Common Stock, if any, as set forth in Section 15.01 and Section 15.02 prior
to the effective date of such Merger Event.

(c) If the Notes are convertible into cash and Reference Property as set forth
above, the related Conversion Obligation, with respect to each $1,000 principal
amount of Notes surrendered for conversion after the effective date of any such
Merger Event, shall be settled in cash and units of Reference Property in
accordance with Section 15.02(b) as follows:

(i) The Company shall deliver, on the third Business Day immediately following
the last day of the related Cash Settlement Averaging Period, cash and units of
Reference Property, if any, equal to the sum of the Daily Settlement Amounts for
each of the thirty Trading Days during the related Cash Settlement Averaging
Period (provided that (1) such Daily Settlement Amounts, and the Daily
Conversion Value, will be determined as if references in such definitions to
“the Daily VWAP of the Common Stock” were references instead “the Daily VWAP of
a unit of Reference Property composed of the kind and amount of shares of stock,
securities or other property or assets (including cash or any combination
thereof) that a holder of one share of Common Stock immediately prior to such
transaction would have owned or been entitled to receive based on the Weighted
Average Consideration” and (2) the Daily VWAP shall be determined with respect
to such a unit of Reference Property).

(ii) The Company will deliver the cash in lieu of fractional units of Reference
Property as set forth pursuant to Section 15.02(l) (provided that the amount of
such cash shall be determined as if references in such Section to “the Last
Reported Sale Price of the Common Stock” were a reference instead to “the Last
Reported Sale Price of a unit of Reference Property composed of the kind and
amount of shares of stock, securities or other property or assets (including
cash or any combination thereof) that a holder of one share of Common Stock
immediately prior to such transaction would have owned or been entitled to
receive based on the Weighted Average Consideration.”

(iii) The Daily Settlement Amounts shall be determined by the Company promptly
following the last day of the Cash Settlement Averaging Period.

(iv) For purposes of this Section 15.06, the “Weighted Average Consideration”
shall mean the weighted average of the types and amounts of consideration
received by the holders of the Common Stock entitled to receive cash, securities
or other property or assets with respect to or in exchange for such Common Stock
in any Merger Event who affirmatively make such an election.

 

73



--------------------------------------------------------------------------------

(v) The Company shall notify the holders of the Weighted Average Consideration
as soon as practicable after the Weighted Average Consideration is determined.

(d) The above provisions of this Section shall similarly apply to successive
Merger Events.

Section 15.07. Certain Covenants.

(a) The Company covenants that all shares of Common Stock issued upon conversion
of Notes will be fully paid and non-assessable by the Company and free from all
taxes, liens and charges with respect to the issue thereof.

(b) The Company covenants that, if any shares of Common Stock to be provided for
the purpose of conversion of Notes hereunder require registration with or
approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will, to the
extent then permitted by the rules and interpretations of the Commission, secure
such registration or approval, as the case may be.

(c) The Company further covenants that if at any time the Common Stock shall be
listed on any national securities exchange or automated quotation system the
Company will, if permitted and required by the rules of the relevant exchange or
automated quotation system, list and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, any Common
Stock issuable upon conversion of the Notes.

Section 15.08. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any
Noteholder to determine the Conversion Rate (or any adjustment thereto) or
whether any facts exist that may require any adjustment (including any increase)
of the Conversion Rate, or with respect to the nature or extent or calculation
of any such adjustment when made, or with respect to the method employed, or
herein or in any supplemental indenture provided to be employed, in making the
same. The Trustee and any other Conversion Agent shall not be accountable with
respect to the validity or value (or the kind or amount) of any shares of Common
Stock, or of any securities, property or cash that may at any time be issued or
delivered upon the conversion of any Note; and the Trustee and any other
Conversion Agent make no representations with respect thereto. Neither the
Trustee nor any Conversion Agent shall be responsible for any failure of the
Company to issue, transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Note for the purpose of conversion or to comply with any of the duties,
responsibilities or covenants of the Company contained in this Article. Without
limiting the generality of the foregoing, neither the Trustee nor any Conversion
Agent shall be under any responsibility to determine the correctness of any
provisions contained in any supplemental indenture entered into pursuant to
Section 15.06 relating either to the kind or amount of shares of stock or
securities or property (including cash) receivable by Noteholders upon the
conversion of their Notes after any event referred to in such Section 15.06 or
to any adjustment to be made with respect thereto, but, subject to the
provisions of Section 8.01, may accept (without any independent investigation)
as conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, the Officers’ Certificate (which the Company shall be
obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto. Neither the Trustee nor the
Conversion Agent shall be responsible for determining whether any event
contemplated by Section 15.01(b)

 

74



--------------------------------------------------------------------------------

has occurred that makes the Notes eligible for conversion or no longer eligible
therefor until the Company has delivered to the Trustee and the Conversion Agent
the notices referred to in Section 15.01(b) with respect to the commencement or
termination of such conversion rights, on which notices the Trustee and the
Conversion Agent may conclusively rely, and the Company agrees to deliver such
notices to the Trustee and the Conversion Agent immediately after the occurrence
of any such event or at such other times as shall be provided for in
Section 15.01(b).

Section 15.09. Notice to Holders Prior to Certain Actions. In case:

(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 15.04; or

(b) the Company shall authorize the granting to all of the holders of its Common
Stock of rights or warrants to subscribe for or purchase any share of any class
or any other rights or warrants; or

(c) of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding Common Stock, or a change in par
value, or from par value to no par value, or from no par value to par value), or
of any consolidation or merger to which the Company is a party and for which
approval of any shareholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or

(d) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;

the Company shall cause to be filed with the Trustee and to be mailed to each
Noteholder at its address appearing on the Note Register, provided for in
Section 2.06 of this Indenture, as promptly as possible but in any event at
least twenty days prior to the applicable date hereinafter specified, a notice
stating (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (ii) the date
on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding-up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up.

Section 15.10. Shareholder Rights Plans. Each share of Common Stock, if any,
issued upon conversion of Notes pursuant to this Article 15 shall be entitled to
receive the appropriate number of rights, if any, and the certificates
representing the Common Stock issued upon such conversion shall bear such
legends, if any, in each case as may be provided by the terms of the Rights
Agreement, or any future shareholder rights plan adopted by the Company, as the
same may be amended from time to time. If at the time of conversion, however,
the rights have separated from the shares of

 

75



--------------------------------------------------------------------------------

Common Stock in accordance with the provisions of the applicable shareholder
rights agreement so that the holders of the Notes would not be entitled to
receive any rights in respect of Common Stock, if any, issuable upon conversion
of the Notes, the Conversion Rate will be adjusted at the time of separation as
if the Company has distributed to all holders of Common Stock, shares of Capital
Stock of the Company, evidence of indebtedness or assets as provided in
Section 15.04(c), subject to readjustment in the event of the expiration,
termination or redemption of such rights.

ARTICLE 16

REPURCHASE OF NOTES AT OPTION OF HOLDERS

Section 16.01. [Reserved.]

Section 16.02. Repurchase at Option of Holders upon a Fundamental Change.

(a) If there shall occur a Fundamental Change at any time prior to the Maturity
Date, then each Noteholder shall have the right, at such holder’s option, to
require the Company to repurchase all of such holder’s Notes for cash, or any
portion thereof that is an integral multiple of $1,000 principal amount, on the
date (the “Fundamental Change Repurchase Date”) specified by the Company that is
not less than twenty Business Days and not more than thirty five Business Days
after the date of the Fundamental Change Company Notice (as defined below) at a
repurchase price equal to 100% of the principal amount thereof, together with
accrued and unpaid interest, including unpaid Additional Interest, if any,
thereon to, but excluding, the Fundamental Change Repurchase Date (the
“Fundamental Change Repurchase Price”). If such Fundamental Change Repurchase
Date falls after a Interest Record Date and on or prior to the corresponding
Interest Payment Date, the Company shall instead pay the principal amount to the
Noteholders surrendering the Notes for repurchase pursuant to this
Section 16.02, and pay the full amount of accrued and unpaid interest, including
accrued and unpaid Additional Interest, if any, payable on such Interest Payment
Date to the holder of record on the close of business on the corresponding
Interest Record Date. Repurchases of Notes under this Section 16.02 shall be
made, at the option of the holder thereof, upon:

(i) delivery to the Paying Agent by a holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form set forth on the reverse of
the Note as Exhibit C thereto on or prior to the Business Day immediately
preceding the Fundamental Change Repurchase Date; and

(ii) delivery or book-entry transfer of the Notes to the Paying Agent at any
time after delivery of the Fundamental Change Repurchase Notice (together with
all necessary endorsements) at the Corporate Trust Office of the Paying Agent in
The Borough of Manhattan, such delivery being a condition to receipt by the
holder of the Fundamental Change Repurchase Price therefor; provided that such
Fundamental Change Repurchase Price shall be so paid pursuant to this
Section 16.02 only if the Note so delivered to the Paying Agent shall conform in
all respects to the description thereof in the related Fundamental Change
Repurchase Notice.

The Fundamental Change Repurchase Notice shall state:

(A) if certificated, the certificate numbers of Notes to be delivered for
repurchase;

 

76



--------------------------------------------------------------------------------

(B) the portion of the principal amount of Notes to be repurchased, which must
be $1,000 or an integral multiple thereof; and

(C) that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and the Indenture;

provided, however, that if the Notes are not in certificated form, the
Fundamental Change Repurchase Notice must comply with appropriate Depositary
procedures.

Any repurchase by the Company contemplated pursuant to the provisions of this
Section 16.02 shall be consummated by the payment of the Fundamental Change
Repurchase Price promptly following the later of the Fundamental Change
Repurchase Date and the time of the book-entry transfer or delivery of the Note
as described in Section 16.04(a).

Notwithstanding anything herein to the contrary, any holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 16.02 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice at any time prior to the close of business
on the Business Day immediately preceding the Fundamental Change Repurchase Date
by delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 16.03 below.

The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.

(b) On or before the twentieth day after the occurrence of the effective date of
a Fundamental Change, the Company shall mail or cause to be mailed to all
holders of record of the Notes a notice (the “Fundamental Change Company
Notice”) of the occurrence of the effective date of the Fundamental Change and
of the repurchase right at the option of the holders arising as a result
thereof. Such mailing shall be by first class mail. The Company shall also
deliver a copy of the Fundamental Change Company Notice to the Trustee, the
Paying Agent and the Conversion Agent within five Business Days after the
Effective Date of the Fundamental Change. Simultaneously with the providing of
such notice, the Company will also publish a notice containing the information
set forth in the Fundamental Change Company Notice in a newspaper of general
circulation in The City of New York or publish such information on the Company’s
website or through such other public medium as the Company may use at that time.

Each Fundamental Change Company Notice shall specify:

(i) the events causing the Fundamental Change;

(ii) the effective date of the Fundamental Change;

(iii) the last date on which a holder may exercise the repurchase right;

(iv) the Fundamental Change Repurchase Price;

(v) the Fundamental Change Repurchase Date;

 

77



--------------------------------------------------------------------------------

(vi) the name and address of the Paying Agent and the Conversion Agent, if
applicable;

(vii) if applicable, the applicable Conversion Rate, any adjustments to the
applicable Conversion Rate;

(viii) if applicable, that the Notes with respect to which a Fundamental Change
Repurchase Notice has been delivered by a holder may be converted only if the
holder withdraws the Fundamental Change Repurchase Notice in accordance with the
terms of the Indenture;

(ix) that the holder must exercise the repurchase right on or prior to the close
of business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (the “Fundamental Change Expiration Time”);

(x) that the holder shall have the right to withdraw any Notes surrendered prior
to the Fundamental Change Expiration Time; and

(xi) the procedures that holders must follow to require the Company to
repurchase their Notes.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Noteholders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 16.02.

(c) Notwithstanding the foregoing, no Notes may be repurchased by the Company at
the option of the holders upon a Fundamental Change if the principal amount of
the Notes has been accelerated, and such acceleration has not been rescinded, on
or prior to the Fundamental Change Repurchase Date (except in the case of an
acceleration resulting from a default by the Company in the payment of the
Fundamental Change Repurchase Price with respect to such Notes).

(d) In connection with any purchase offer, the Company will:

(i) comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act,

(ii) file a Schedule TO or any successor or similar schedule, if required under
the Exchange Act, and

(iii) otherwise comply with all federal and state securities laws in connection
with any offer by the Company to purchase the Notes.

Section 16.03. Withdrawal of Fundamental Change Repurchase Notice.

(a) A Fundamental Change Repurchase Notice may be withdrawn by means of a
written notice of withdrawal delivered to the Corporate Trust Office of the
Paying Agent in accordance with the Fundamental Change Repurchase Notice at any
time prior to the close of business on the Business Day immediately preceding
the Fundamental Change Repurchase Date, specifying:

 

78



--------------------------------------------------------------------------------

(i) the certificate number, if any, of the Note in respect of which such notice
of withdrawal is being submitted, or the appropriate Depositary information if
the Note in respect of which such notice of withdrawal is being submitted is
represented by a Global Note,

(ii) the principal amount of the Note with respect to which such notice of
withdrawal is being submitted, and

(iii) the principal amount, if any, of such Note that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000;

provided, however, that if the Notes are not in certificated form, the notice
must comply with appropriate procedures of the Depositary.

Section 16.04. Deposit of Fundamental Change Repurchase Price.

(a) The Company will deposit with the Trustee (or other Paying Agent appointed
by the Company, or if the Company is acting as its own Paying Agent, set aside,
segregate and hold in trust as provided in Section 5.04) on or prior to 11:00
a.m., New York City time, on the Fundamental Change Repurchase Date (the
“Fundamental Change Payment Date”) an amount of money sufficient to repurchase
all of the Notes to be repurchased at the appropriate Fundamental Change
Repurchase Price. Subject to receipt of funds and/or Notes by the Trustee (or
other Paying Agent appointed by the Company), payment for Notes surrendered for
repurchase (and not withdrawn prior to the Fundamental Change Expiration Time)
will be made on the later of (i) the Fundamental Change Repurchase Date with
respect to such Note (provided the holder has satisfied the conditions in
Section 16.02) and (ii) the time of book-entry transfer or the delivery of such
Note to the Trustee (or other Paying Agent appointed by the Company) by the
holder thereof in the manner required by Section 16.02 by mailing checks for the
amount payable to the holders of such Notes entitled thereto as they shall
appear in the Note Register, provided, however, that payments to the Depositary
shall be made by wire transfer of immediately available funds to the account of
the Depositary or its nominee. The Trustee shall, promptly after such payment
and upon written demand by the Company, return to the Company any funds in
excess of the Fundamental Change Repurchase Price.

(b) If by 11:00 a.m. New York City time, on the Fundamental Change Payment Date,
the Trustee (or other Paying Agent appointed by the Company) holds money
sufficient to make payment on all the Notes or portions thereof that are to be
repurchased as a result of the corresponding Fundamental Change, then (i) such
Notes will cease to be outstanding, (ii) interest, including Additional
Interest, if any, will cease to accrue on such Notes, and (iii) all other rights
of the holders of such Notes will terminate (other than the right to receive the
Fundamental Change Repurchase Price, and previously accrued but unpaid interest,
including Additional Interest, if any, upon delivery of the Notes), whether or
not book-entry transfer of the Notes has been made or the Notes have been
delivered to the Trustee or Paying Agent.

 

79



--------------------------------------------------------------------------------

(c) Upon surrender of a Note that is to be repurchased in part pursuant to
16.02, the Company shall execute and the Trustee shall authenticate and deliver
to the holder a new Note in an authorized denomination equal in principal amount
to the unrepurchased portion of the Note surrendered.

ARTICLE 17

MISCELLANEOUS PROVISIONS

Section 17.01. Provisions Binding on Company’s and the Guarantors’ Successors.
All the covenants, stipulations, promises and agreements of the Company and the
Guarantors contained in this Indenture shall bind its successors and assigns
whether so expressed or not.

Section 17.02. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Indenture authorized or required to be done or performed
by any board, committee or officer of the Company or any Guarantor shall and may
be done and performed with like force and effect by the like board, committee or
officer of any corporation or other entity that shall at the time be the lawful
sole successor of the Company or such Guarantor, respectively.

Section 17.03. Addresses for Notices, Etc. Any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the Noteholders on the Company or any Guarantor shall be
deemed to have been sufficiently given or made, for all purposes if given or
served by being deposited postage prepaid by registered or certified mail in a
post office letter box addressed (until another address is filed by the Company
or any Guarantor with the Trustee) to AmeriCredit Corp., 801 Cherry Street,
Suite 3900, Fort Worth, Texas 76102, Attention: Corporate Secretary. Any notice,
direction, request or demand hereunder to or upon the Trustee shall be deemed to
have been sufficiently given or made, for all purposes, if given or served by
being deposited postage prepaid by registered or certified mail in a post office
letter box addressed to the Corporate Trust Office.

The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication mailed to a Noteholder shall be mailed to it by
first class mail, postage prepaid, at its address as it appears on the Note
Register and shall be sufficiently given to it if so mailed within the time
prescribed.

Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to holders by mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.

Section 17.04. Governing Law. THIS INDENTURE, EACH NOTE AND THE EACH SUBSIDIARY
GUARANTEE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF NEW YORK, AND
FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK
(WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF).

 

80



--------------------------------------------------------------------------------

Section 17.05. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee. Upon any application or demand by the
Company to the Trustee to take any action under any of the provisions of this
Indenture, other than in connection with the actions referred to in
Section 2.05, the Company shall, if requested by the Trustee, furnish to the
Trustee an Officers’ Certificate stating that such action is permitted by the
terms of this Indenture.

Each certificate provided for by or on behalf of the Company in this Indenture
and delivered to the Trustee with respect to compliance with this Indenture
(other than the Officers’ Certificates provided for in Section 5.08) shall
include (a) a statement that the Person making such certificate is familiar with
the requested action and this Indenture; (b) a brief statement as to the nature
and scope of the examination or investigation upon which the statement contained
in such certificate is based; (c) a statement that, in the judgment of such
person, he or she has made such examination or investigation as is necessary to
enable him or her to express an informed judgment as to whether or not such
action is permitted by this Indenture; and (d) a statement as to whether or not,
in the judgment of such Person, such action is permitted by this Indenture.

Notwithstanding anything to the contrary in this Section 17.05, if any provision
in this Indenture specifically provides that the Trustee shall or may receive an
Opinion of Counsel in connection with any action to be taken by the Trustee or
the Company hereunder, the Trustee shall be entitled to, or entitled to request,
such Opinion of Counsel.

Section 17.06. Legal Holidays. In any case where any Interest Payment Date,
Fundamental Change Repurchase Date, Conversion Date or Maturity Date is not be a
Business Day, then any action to be taken on such date need not be taken on such
date, but may be taken on the next succeeding Business Day with the same force
and effect as if taken on such date, and no interest shall accrue for the period
from and after such date.

Section 17.07. No Security Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.

Section 17.08. Trust Indenture Act. This Indenture is hereby made subject to,
and shall be governed by, the provisions of the Trust Indenture Act required to
be part of and to govern indentures qualified under the Trust Indenture Act;
provided that this Section 17.08 shall not require that this Indenture or the
Trustee be qualified under the Trust Indenture Act prior to the time such
qualification is in fact required under the terms of the Trust Indenture Act,
nor shall it constitute any admission or acknowledgment by any party hereto that
any such qualification is required prior to the time such qualification is in
fact required under the terms of the Trust Indenture Act. If any provision
hereof limits, qualifies or conflicts with another provision hereof that is
required to be included in an indenture qualified under the Trust Indenture Act,
such required provision shall control.

Section 17.09. Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the parties hereto,
any Paying Agent, any Conversion Agent, any authenticating agent, any Note
Registrar and their successors hereunder or the Noteholders, any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

81



--------------------------------------------------------------------------------

Section 17.10. Table of Contents, Headings, Etc. The table of contents and the
titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

Section 17.11. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf and subject to its direction
in the authentication and delivery of Notes in connection with the original
issuance thereof and transfers and exchanges of Notes hereunder, including under
Section 2.05, Section 2.06, Section 2.07, Section 2.08, Section 11.04 and
Section 16.04 as fully to all intents and purposes as though the authenticating
agent had been expressly authorized by this Indenture and those Sections to
authenticate and deliver Notes. For all purposes of this Indenture, the
authentication and delivery of Notes by the authenticating agent shall be deemed
to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent shall be deemed to satisfy any requirement hereunder or in
the Notes for the Trustee’s certificate of authentication. Such authenticating
agent shall at all times be a Person eligible to serve as trustee hereunder
pursuant to Section 8.09.

Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from any merger, consolidation or conversion to which any
authenticating agent shall be a party, or any corporation or other entity
succeeding to the corporate trust business of any authenticating agent, shall be
the successor of the authenticating agent hereunder, if such successor
corporation or other entity is otherwise eligible under this Section, without
the execution or filing of any paper or any further act on the part of the
parties hereto or the authenticating agent or such successor corporation or
other entity.

Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall mail notice of
such appointment to all Noteholders as the names and addresses of such holders
appear on the Note Register.

The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.

The provisions of Section 8.02, Section 8.03, Section 8.04, Section 9.03 and
this Section 17.11 shall be applicable to any authenticating agent.

 

82



--------------------------------------------------------------------------------

If an authenticating agent is appointed pursuant to this Section, the Notes may
have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:

                                                         ,

as Authenticating Agent, certifies that this is one of the Notes described

in the within-named Indenture.

By:                                     

      Authorized Officer

Section 17.12. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

Section 17.13. Severability. In the event any provision of this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.

 

AMERICREDIT CORP. By:  

 

Name:   Chris A. Choate Title:   Executive Vice President, Chief Financial
Officer and Treasurer HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee

By:

 

 

Name:

 

Title:

 

 

  AmeriCredit Corporation of California     AmeriCredit Financial Services, Inc.
  By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer   AmeriCredit Flight
Operations, LLC     AmeriCredit Management Trust   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Administrative
Trustee



--------------------------------------------------------------------------------

  AmeriCredit Consumer Discount Company     ACF Investment Corp.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer   AmeriCredit Financial
Services of Canada Ltd.     AmeriCredit NS I Co.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer   AmeriCredit Consumer Loan
Company, Inc.     AmeriCredit NS II Co.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer   Bay View Acceptance
Corporation     CAR Group, Inc.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

  AFS Management Corp.   By:  

 

  Name:   Chris A. Choate   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

2



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF NOTE]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2) AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) TWO YEARS AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY:

(A) TO AMERICREDIT CORP. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

 

A-1



--------------------------------------------------------------------------------

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

 

A-2



--------------------------------------------------------------------------------

AMERICREDIT CORP.

2.125% Convertible Senior Note due 2013

 

No. [                ]

   $[                ]

CUSIP No. [    ]

  

AmeriCredit Corp., a corporation duly organized and validly existing under the
laws of the State of Texas (herein called the “Company,” which term includes any
successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to CEDE & CO., or
registered assigns, the principal sum of              Dollars (which amount may
from time to time be increased or decreased to such other principal amounts
(which, taken together with the principal amounts of all other outstanding
Notes, shall not, unless permitted by the Indenture, exceed $250,000,000 in
aggregate at any time (or $275,000,000 if the Initial Purchasers exercise their
option to purchase additional Notes in full as set forth in the Purchase
Agreement)) by adjustments made on the records of the Trustee or the Custodian
of the Depositary as set forth in Schedule A hereto, in accordance with the
rules and procedures of the Depositary) on September 15, 2013, and interest
thereon as set forth below and Additional Interest in the manner, at the rates
and to the Persons set forth in the Registration Rights Agreement.

This Note shall bear interest at the rate of 2.125% per year from September 18,
2006, or from the most recent date to which interest had been paid or provided
for to, but excluding, the next scheduled Interest Payment Date until
September 15, 2013. Interest is payable semi-annually in arrears on each
March 15 and September 15, commencing March 15, 2007, to holders of record at
the close of business on the preceding March 1 and September 1 (whether or not
such day is a Business Day), respectively.

Payment of the principal of and premium, if any, and accrued and unpaid interest
and Additional Interest, if any, on this Note shall be made at the office or
agency of the Company maintained for that purpose in the Borough of Manhattan,
The City of New York, in such lawful money of the United States of America as at
the time of payment shall be legal tender for the payment of public and private
debts; provided, however, interest, including Additional Interest, if any, may
be paid by check mailed to such holder’s address as it appears in the Note
Register; provided further, however, that, with respect to any Noteholder with
an aggregate principal amount in excess of $1,000,000, at the application of
such holder in writing to the Trustee and Paying Agent (if different from the
Trustee) not later than the relevant Interest Record Date, accrued and unpaid
interest and Additional Interest, if any, on such holder’s Notes shall be paid
by wire transfer in immediately available funds to such holder’s account in the
United States, which application shall remain in effect until the Noteholder
notifies the Trustee and Paying Agent to the contrary; provided that any payment
to the Depositary or its

 

A-3



--------------------------------------------------------------------------------

nominee shall be paid by wire transfer in immediately available funds in
accordance with the wire transfer instruction supplied by the Depositary or its
nominee from time to time to the Trustee and Paying Agent (if different from
Trustee).

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the holder of
this Note the right to convert this Note into cash and Common Stock of the
Company on the terms and subject to the limitations set forth in the Indenture.
Such further provisions shall for all purposes have the same effect as though
fully set forth at this place.

This Note shall be deemed to be a contract made under the laws of the State of
New York, and for all purposes shall be construed in accordance with and
governed by the laws of said State (without regard to the conflicts of laws
provisions thereof).

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

[Remainder of page intentionally left blank]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

AMERICREDIT CORP. By:  

 

Name:   Chris A. Choate Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

  Dated:   TRUSTEE’S CERTIFICATE OF AUTHENTICATION HSBC BANK USA, NATIONAL
ASSOCIATION as Trustee, certifies that this is one of the Notes described in the
within-named Indenture.   By:  

 

    Authorized Officer

 

A-5



--------------------------------------------------------------------------------

[FORM OF REVERSE OF NOTE]

AMERICREDIT CORP.

2.125% Convertible Senior Note due 2013

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 2.125% Convertible Senior Notes due 2013 (herein called the “Notes”),
limited to the aggregate principal amount of $250,000,000 (or $275,000,000 if
the Initial Purchasers exercise their option to purchase additional Notes in
full as set forth in the Purchase Agreement) all issued or to be issued under
and pursuant to an Indenture dated as of September 18, 2006 (herein called the
“Indenture”), among the Company, the Guarantors (as defined therein) and HSBC
Bank USA (herein called the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company, the Guarantors and the holders of the Notes. Additional
Notes may be issued in an unlimited aggregate principal amount, subject to
certain conditions specified in the Indenture.

In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of, premium, if any, and interest, including
Additional Interest, if any, on all Notes may be declared, by either the Trustee
or Noteholders of not less than 25% in aggregate principal amount of Notes then
outstanding, and upon said declaration shall become, due and payable, in the
manner, with the effect and subject to the conditions provided in the Indenture.

Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price
and the principal amount on the Maturity Date, as the case may be, to the holder
who surrenders a Note to a Paying Agent to collect such payments in respect of
the Note. The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.

The Indenture contains provisions permitting the Company, the Guarantors and the
Trustee in certain circumstances, without the consent of the holders of the
Notes, and in other circumstances, with the consent of the holders of not less
than a majority in aggregate principal amount of the Notes at the time
outstanding, evidenced as in the Indenture provided, to execute supplemental
indentures modifying the terms of the Indenture and the Notes as described
therein. It is also provided in the Indenture that, subject to certain
exceptions, the holders of a majority in aggregate principal amount of the Notes
at the time outstanding may on behalf of the holders of all of the Notes waive
any past Default or Event of Default under the Indenture and its consequences.

 

A-6



--------------------------------------------------------------------------------

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, premium, if any, and accrued and
unpaid interest, and Additional Interest, if any, on this Note at the place, at
the respective times, at the rate and in the lawful money herein prescribed.

The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations, without
payment of any service charge but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any tax, assessments or other governmental
charges that may be imposed in connection therewith as a result of the name of
the Noteholder of the new Notes issued upon such exchange of Notes being
different from the name of the Noteholder of the old Notes surrendered for such
exchange.

The Notes are not subject to redemption through the operation of any sinking
fund.

Upon the occurrence of a Fundamental Change, the holder has the right, at such
holder’s option, to require the Company to repurchase all of such holder’s Notes
or any portion thereof (in principal amounts of $1,000 or integral multiples
thereof) on the Fundamental Change Repurchase Date at a price equal to the
Fundamental Change Repurchase Price.

Subject to the provisions of the Indenture, the holder hereof has the right, at
its option, during certain periods and upon the occurrence of certain conditions
specified in the Indenture, prior to the close of business on the second
Business Day immediately preceding the Maturity Date, to convert any Notes or
portion thereof that is $1,000 or an integral multiple thereof, into cash and,
if applicable, shares of Common Stock, at a Conversion Rate specified in the
Indenture, as adjusted from time to time as provided in the Indenture.

Terms used in this Note and defined in the Indenture are used herein as therein
defined.

 

A-7



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:

 

  TEN COM - as tenants in common    UNIF GIFT MIN ACT        
_______________________    Custodian      (Cust)      TEN ENT - as tenants by
the entireties    _______________________         (Minor)      JT TEN - as joint
tenants with right of survivorship and not as tenants in common    Uniform Gifts
to Minors Act                       (State)

Additional abbreviations may also be used

though not in the above list.

 

A-8



--------------------------------------------------------------------------------

SCHEDULE A

AMERICREDIT CORP.

2.125% Convertible Senior Notes due 2013

The initial principal amount of this Global Note is $[            ]. The
following increases or decreases in this Global Note have been made:

 

Date of
Exchange

  

Amount of decrease in
Principal Amount of this

Global Note

  

Amount of increase in
Principal Amount of this

Global Note

  

Principal Amount of this
Global Note following such

decrease or increase

  

Signature of
authorized signatory
of Trustee or

Custodian

_________    __________________________    ________________________   
_______________________    __________

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF NOTICE OF CONVERSION]

To: AmeriCredit Corp.

The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof) below designated, into cash and shares of Common
Stock, if any, in accordance with the terms of the Indenture referred to in this
Note, and directs that any shares of Common Stock issuable and deliverable upon
such conversion, if any, together with any cash comprising a portion of the
Daily Settlement Amounts for each of the thirty Trading Days during the Cash
Settlement Averaging Period and for fractional shares, and any Notes
representing any unconverted principal amount hereof, be issued and delivered to
the registered holder hereof unless a different name has been indicated below.
If any shares of Common Stock or any portion of this Note not converted are to
be issued in the name of a Person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto. Any amount required to
be paid to the undersigned on account of interest accompanies this Note.

 

  Dated:  

 

  

 

      

 

       Signature(s)  

 

     Signature Guarantee      Signature(s) must be guaranteed by an eligible
Guarantor Institution (banks, stock brokers, savings and loan associations and
credit unions) with membership in an approved signature guarantee medallion
program pursuant to Securities and Exchange Commission Rule 17Ad-15 if shares of
Common Stock are to be issued, or Notes to be delivered, other than to and in
the name of the registered holder.   

 

B-1



--------------------------------------------------------------------------------

  Fill in for registration of shares if to be issued, and Notes if to be
delivered, other than to and in the name of the registered holder:     

 

     (Name)        

 

     (Street Address)     

 

     (City, State and Zip Code)      Please print name and address           
Principal amount to be converted (if less than all): $            ,000        
NOTICE: The above signature(s) of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.        

 

Social Security or Other Taxpayer

Identification Number

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]

To: AmeriCredit Corp.

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from AmeriCredit Corp. (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and specifying the Fundamental
Change Repurchase Date and requests and instructs the Company to repay to the
registered holder hereof in accordance with the applicable provisions of the
Indenture referred to in this Note (1) the entire principal amount of this Note,
or the portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, and (2) if such Fundamental Change Repurchase Date
does not fall during the period after a Interest Record Date and on or prior to
the corresponding Interest Payment Date, accrued and unpaid interest, including
Additional Interest, if any, thereon to, but excluding, such Fundamental Change
Repurchase Date.

In the case of certificated Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:

 

  Dated:  

 

           

 

        Signature(s)        

 

       

Social Security or Other Taxpayer

Identification Number

        Principal amount to be repaid (if less than all): $            ,000    
    NOTICE: The above signature(s) of the holder(s) hereof must correspond with
the name as written upon the face of the Note in every particular without
alteration or enlargement or any change whatever.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF ASSIGNMENT AND TRANSFER]

For value received                          hereby sell(s), assign(s) and
transfer(s) unto                          (Please insert social security or
Taxpayer Identification Number of assignee) the within Note, and hereby
irrevocably constitutes and appoints                          attorney to
transfer the said Note on the books of the Company, with full power of
substitution in the premises.

In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:

 

  •   To AmeriCredit Corp. or a subsidiary thereof; or

 

  •   Pursuant to the registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or

 

  •   Pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended; or

 

  •   Pursuant to and in compliance with Rule 144 under the Securities Act of
1933, as amended; or

 

  •   Pursuant to another available exemption from registration under the
Securities Act of 1933, as amended.

 

D-1



--------------------------------------------------------------------------------

  Dated:                                     

 

   

 

    Signature(s)    

 

    Signature Guarantee     Signature(s) must be guaranteed by an eligible
Guarantor Institution (banks, stock brokers, savings and loan associations and
credit unions) with membership in an approved signature guarantee medallion
program pursuant to Securities and Exchange Commission Rule 17Ad-15 Notes are to
be delivered, other than to and in the name of the registered holder.    
NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

SUBSIDIARY GUARANTEE

This Guarantee, dated as of [                        ], makes reference to that
certain Indenture dated as of September 18, 2006 among AmeriCredit Corp., a
Texas corporation, as issuer, the Guarantors (as defined therein), and HSBC Bank
USA, National Association, a national banking association organized and existing
under the laws of the United States of America, as trustee. Capitalized terms
used herein have the same meanings given in the Indenture unless otherwise
indicated.

Each Guarantor hereby, jointly and severally, unconditionally guarantees to each
Noteholder authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns, irrespective of the validity and enforceability of the
Indenture, the Notes or the obligations of the Company to the Noteholders or the
Trustee under the Notes or under the Indenture, that: (a) the principal of,
premium and interest and Additional Interest, if any, on the Notes shall be
promptly paid in full when due, whether at maturity, by acceleration,
redemption, repurchase or otherwise; interest on the overdue principal of and
interest and Additional Interest, if any, on the Notes, if lawful, shall
promptly be paid in full; cash and shares of Common Stock, if applicable, upon
conversion of the Notes will be delivered as provided in the Indenture and in
the Notes; and all other obligations of the Company to the Noteholders or the
Trustee under the Indenture or the Notes shall be promptly paid in full or
performed, all in accordance with the terms thereof; and (b) in case of any
extension of time of payment or renewal of any Notes or any of such other
obligations, the same will be promptly paid in full when due in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise. Failing payment when due of any amount so guaranteed,
for whatever reason, the Guarantors will be jointly and severally obligated to
pay the same immediately.

The obligations of the Guarantors to the Noteholders and to the Trustee pursuant
to this Subsidiary Guarantee and the Indenture are expressly set forth in
Article 14 of the Indenture, and reference is hereby made to such Indenture for
the precise terms of this Subsidiary Guarantee. The terms of Article 14 of the
Indenture are incorporated herein by reference.

No director, officer, employee, incorporator or stockholder, as such, past,
present or future, of each of the Guarantors shall have any personal liability
under this Subsidiary Guarantee by reason of its status as such director,
officer, employee incorporator or stockholder.

This is a continuing Subsidiary Guarantee and shall remain in full force and
effect and shall be binding upon each Guarantor and its respective successors
and assigns to the extent set forth in the Indenture until full and final
payment of all of the Company’s obligations under the Notes and the Indenture
and shall inure to the benefit of the successors and assigns of the Trustee and
the Noteholders and, in the event of any transfer or assignment of rights by any
Noteholders or the Trustee in accordance with the Indenture, the rights and
privileges herein conferred upon that party shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
hereof and of the Indenture.

 

E-1



--------------------------------------------------------------------------------

In certain circumstances more fully described in the Indenture, any Guarantor
may be released from its liability under this Subsidiary Guarantee, and any such
release will be effective whether or not noted hereon.

This Subsidiary Guarantee shall not be valid or obligatory for any purpose until
the certificate of authentication on the Note upon which this Subsidiary
Guarantee is noted shall have been executed by the Trustee under the Indenture
by the manual signature of one of its authorized officers.

For purposes hereof, each Guarantor’s liability will be that amount from time to
time equal to the aggregate liability of such Guarantor hereunder, but shall be
limited to the lesser of (i) the aggregate amount of the obligations of the
Company under the Notes and the Indenture and (ii) the amount, if any, which
would not have (A) rendered such Guarantor “insolvent” (as such term is defined
in the federal Bankruptcy Law and in the debtor and creditor law of the State of
New York) or (B) left it with unreasonably small capital at the time its
Subsidiary Guarantee of the Notes was entered into, after giving effect to the
incurrence of existing Indebtedness immediately prior to such time; provided
that, it shall be a presumption in any lawsuit or other proceeding in which such
Guarantor is a party that the amount guaranteed pursuant to its Subsidiary
Guarantee is the amount set forth in clause (i) above unless any creditor, or
representative of creditors of such Guarantor, or debtor in possession or
trustee in bankruptcy of such Guarantor, otherwise proves in such a lawsuit that
the aggregate liability of such Guarantor is limited to the amount set forth in
clause (ii). The Indenture provides that, in making any determination as to the
solvency or sufficiency of capital of a Guarantor in accordance with the
previous sentence, the right of such Guarantor to contribution from other
Guarantors and any other rights such Guarantor may have, contractual or
otherwise, shall be taken into account.

 

E-2



--------------------------------------------------------------------------------

  AmeriCredit Corporation of California     AmeriCredit Financial Services, Inc.
  By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer   AmeriCredit Flight
Operations, LLC     AmeriCredit Management Trust   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Administrative
Trustee   AmeriCredit Consumer Discount Company     ACF Investment Corp.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer   AmeriCredit Financial
Services of Canada Ltd.     AmeriCredit NS I Co.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

E-3



--------------------------------------------------------------------------------

  AmeriCredit Consumer Loan Company, Inc.     AmeriCredit NS II Co.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:  

Executive Vice President,

Chief Financial Officer and

Treasurer

  Bay View Acceptance Corporation     CAR Group, Inc.   By:  

 

    By:  

 

  Name:   Chris A. Choate     Name:   Chris A. Choate   Title:   Executive Vice
President, Chief Financial Officer and Treasurer     Title:  

Executive Vice President,

Chief Financial Officer and

Treasurer

  AFS Management Corp.         By:  

 

        Name:   Chris A. Choate         Title:   Executive Vice President, Chief
Financial Officer and Treasurer      

 

E-4